Exhibit 10.1

BASIC LEASE INFORMATION

OFFICE NET

 

LEASE DATE:   October 13, 2005 TENANT:   Embarcadero Technologies, Inc., a
Delaware Corporation TENANT’S NOTICE ADDRESS:   Embarcadero Technologies, 100
California Street, 12”‘ Floor, San Francisco, California, 94111 TENANT’S BILLING
ADDRESS:   20 Ragsdale Drive, Suite 201, Monterey, California 93940

TENANT CONTACT:       Ms. Lorraine Gnecco

                                             Embarcadero Technologies

                                             100 California Street

                                             12th Floor

                                             San Francisco, CA 94111

 

PHONE NUMBER:    (415) 834-3131 x384

FAX NUMBER:         (415) 536-0845

LANDLORD:   Ryan Oaks, LLC, a California limited liability company LANDLORD’S
NOTICE ADDRESS:   40 Ragsdale Drive, Suite 100, Monterey, California 93940
LANDLORD’S REMITTANCE ADDRESS:   Ryan Oaks, LLC, c/o Western Sierra Bank, P.O.
Box 254556, Sacramento, California 95865 Project Description:   Seven (7) office
buildings which currently consists of 178,678 square feet (subject to change per
Paragraph 1 hereof) Building Description:   A two-story wood frame office
building located at 20 Ragsdale Drive, Monterey, California, consisting of
24,548 square feet. Premises:   Approximately 6,148 rentable square feet
Permitted Use:   General Office. Occupancy Density:   One (1) person per two
hundred fifty (250) rentable square feet. Parking Density:   One (1) parking
space per two hundred seventy-five (275) rentable square feet. Parking and
Parking Charge:   Twenty-two (22) non-exclusive spaces at no additional fee.
Scheduled Term Commencement Date:   February 1, 2006 Scheduled Length of Term:  
Sixty-one (61) months Scheduled Term Expiration Date:   February 28, 2011 Rent:
 

Base Rent:

 

$9,222.00 per month

(subject to adjustment as provided in Paragraph 39 hereof)

Estimated First Year Operating Expenses:

  $4,304.00 per month Security Deposit:   Waived. Tenant’s Proportionate Share:
 

3.44% with respect to the Project.

25.04% with respect to the Building

Broker:   NAI BT Commercial (Michael Schoeder)

The foregoing Basic Lease Information is incorporated into and made a part to
this Lease. Each reference in this Lease to any of the Basic Lease Information
shall mean the respective information above and shall be construed to
incorporate all of the terms provided under the particular Lease paragraph
pertaining to such information. In the event of any conflict between the Basic
Lease Information and the Lease, the latter shall control.

 

LANDLORD     TENANT

RYAN OAKS, LLC

a California limited liability company

   

EMBARCADERO TECHNOLOGIES, INC.

a Delaware corporation

By:   Apsara, Inc.,     By:   /s/ Stephen Wong

a California corporation

Its: Managing Member

     

Stephen Wong

Its:    CEO

  By:   /s/ Patrick M. Gardner     By:   /s/ Michael Shahbazian    

Patrick M. Gardner

Its:    President

     

Michael Shahbazian

Its:    CFO

    Date: 1/25/06       Date: 1/23/06

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

         Basic Lease Information

   1

         Table of Contents

   2

1.      Premises

   3

2.      Possession and Lease Commencement

   3

3.      Term

   3

4.      Use

   3

5.      Rules and Regulations

   4

6.      Rent

   4

7.      Operating Expenses

   4

8.      Insurance and Indemnification

   7

9.      Waiver of Subrogation

   8

10.    Landlord’s Repairs and Maintenance

   8

11.    Tenant’s Repairs and Maintenance

   8

12.    Alterations

   8

13.    Signs

   9

14.    Inspection/Posting Notices

   9

15.    Services and Utilities

   9

16.    Subordination

   10

17.    Financial Statements

   10

18.    Estoppel Certificate

   10

19.    Security Deposit

   10

20.    Limitation of Tenant’s Remedies

   11

21.    Assignment and Subletting

   11

22.    Authority of Tenant

   12

23.    Condemnation

   12

24.    Casualty Damage

   12

25.    Holding Over

   13

26.    Default

   13

27.    Liens

   14

28.    Substitution

   14

29.    Transfers by Landlord

   14

30.    Right of Landlord to Perform Tenant’s Covenants

   15

31.    Waiver

   15

32.    Notices

   15

33.    Attorney’s Fees

   15

34.    Successors and Assigns

   15

35.    Force Majeure

   15

36.    Surrender of Premises

   15

37.    Parking

   16

38.    Miscellaneous

   16

39.    Additional Provisions

   17

40.    Jury Trial Waiver

   19

         Signatures

   19

 

Exhibits:   

Exhibit A

   Rules and Regulations

Exhibit B

   Site Plan, Property Description

Exhibit C

   Lease Improvement Agreement

Exhibit C-l

   Demo Schedule

 

2



--------------------------------------------------------------------------------

LEASE

THIS LEASE is made as of the 13th day of October, 2005, by and between RYAN
OAKS, LLC, a California limited liability company (hereinafter called
“Landlord”), and EMBARCADERO TECHNOLOGIES, INC., a Delaware corporation
(hereinafter called “Tenant”).

1. PREMISES

Landlord leases to Tenant and Tenant leases from Landlord, upon the terms and
conditions hereinafter set forth, those premises (the “Premises”) outlined in
red on Exhibit B and described in the Basic Lease Information. The Premises
shall be all or part of a building (the “Building”) and of a project (the
“Project”), which may consist of more than one building and additional
facilities, as described in the Basic Lease Information. The Building and
Project are outlined in blue and green respectively on Exhibit B. Landlord and
Tenant acknowledge that physical changes may occur from time to time in the
Premises, Building or Project, and that the number of buildings and additional
facilities which constitute the Project may change from time to time, which may
result in an adjustment in Tenant’s Proportionate Share, as defined in the Basic
Lease information, as provided in Paragraph 7.A.

2. POSSESSION AND LEASE COMMENCEMENT

A. Existing Improvements. If this Lease pertains to a Premises in which the
interior improvements have already been constructed (“Existing Improvements”),
the provisions of this Paragraph 2.A. shall apply and the term commencement date
(“Term Commencement Date”) shall be the earlier of the date on which: (1) Tenant
takes possession of some or all of the Premises; or (2) Landlord notifies Tenant
that Tenant may occupy the Premises. If for any reason Landlord cannot deliver
possession of the Premises to Tenant on the scheduled Term Commencement Date,
Landlord shall not be subject to any liability therefor, nor shall Landlord be
in default hereunder nor shall such failure affect the validity of this Lease,
and Tenant agrees to accept possession of the Premises at such lime as Landlord
is able to deliver the same, which date shall then be deemed the Term
Commencement Date. Tenant shall not be liable for any Rent (defined below) for
any period prior to the Term Commencement Date. Tenant acknowledges that Tenant
has inspected and accepts the Premises in their present condition, “as is,” and
as suitable for, the Permitted Use (as defined below), and for Tenant’s intended
operations in the Premises. Tenant agrees that the Premises and other
improvements are in good and satisfactory condition as of when possession was
taken. Tenant further acknowledges that no representations as to the condition
or repair of the Premises nor promises to alter, remodel or improve the Premises
have been made by Landlord or any agents of Landlord unless such are expressly
set forth in this Lease. Upon Landlord’s request, Tenant shall promptly execute
and return to Landlord a “Start-Up Letter” in which Tenant shall agree, among
other things, to acceptance of the Premises and to the determination of the Term
Commencement Date, in accordance with the terms of this Lease, but Tenant’s
failure or refusal to do so shall not negate Tenant’s acceptance of the Premises
or affect determination of the Term Commencement Date.

B. Construction of Improvements. If this Lease pertains to a Building to be
constructed or improvements to be constructed within a Building, the provisions
of this Paragraph 2.B. shall apply in lieu of the provisions of Paragraph 2.A.
above and the term commencement date (“Term Commencement Date”) shall be the
earlier of the dale on which: (1) Tenant takes possession of some or all of the
Premises; or (2) the improvements to be constructed or performed in the Premises
by Landlord (if any) shall have been substantially completed in accordance with
the plans and specifications, if any, described on Exhibit C. Tenant’s taking of
possession of the Premises or any part thereof shall constitute Tenant’s
confirmation of substantial completion for all purposes hereof, whether or not
substantial completion of the Building or Project shall have occurred. If for
any reason Landlord cannot deliver possession of the Premises to Tenant on the
scheduled Term Commencement Date, Landlord shall not be subject to any liability
therefor, nor shall Landlord be in default hereunder nor shall such failure
affect the validity of this Lease, and Tenant agrees to accept possession of the
Premises at such time as such improvements have been substantially completed,
which date shall then be deemed the Term Commencement Date. Tenant shall not be
liable for any Rent for any period prior to the Term Commencement Date (but
without affecting any obligations of Tenant under any improvement agreement
appended to this Lease). In the event of any dispute as to substantial
completion of work performed or required to be performed by Landlord, the
certificate of Landlord’s architect or general contractor shall be conclusive.
Substantial completion shall have occurred notwithstanding Tenant’s submission
of a punchlist to Landlord, which Tenant shall submit, if at all, within three
(3) business days after the Term Commencement Date or otherwise in accordance
with any improvement agreement appended to this Lease. Upon Landlord’s request,
Tenant shall promptly execute and return to Landlord a “Start-Up Letter” in
which Tenant shall agree, among other things, to acceptance of the Premises and
to the determination of the Term Commencement Date, in accordance with the terms
of this Lease, but Tenant’s failure or refusal to do so shall not negate
Tenant’s acceptance of the Premises or affect determination of the Term
Commencement Date.

3. TERM

The term of this Lease (the “Term”) shall commence on the Term Commencement Date
and continue in full force and effect for the number of months specified as the
Length of Term in the Basic Lease Information or until this Lease is terminated
as otherwise provided herein. If the Term Commencement Date is a date other than
the first day of the calendar month, the Term shall be the number of months of
the Length of Term in addition to the remainder of the calendar month following
the Term Commencement Date.

4. USE

A. General. Tenant shall use the Premises for the permitted use specified in the
Basic Lease Information (“Permitted Use”) and for no other use or purpose.
Tenant shall control Tenant’s employees, agents, customers, visitors, invitees,
licensees, contractors, assignees and subtenants (collectively, “Tenant’s
Parties”) in such a manner that Tenant and Tenant’s Parties cumulatively do not
exceed the occupant density (the “Occupancy Density”) or the parking density
(the “Parking Density”) specified in the Basic Lease Information at any time.
Tenant shall pay the Parking Charge specified in the Basic Lease Information as
Additional Rent (as hereinafter defined) hereunder. So long as Tenant is
occupying the Premises, Tenant and Tenant’s Parties shall have the nonexclusive
right to use, in common with other parties occupying the Building or Project,
the parking areas, driveways and other common areas of the Building and Project,
subject to the terms of this Lease and such rules and regulations as Landlord
may from time to time prescribe. Landlord reserves the right, without notice or
liability to Tenant, and without the same constituting an actual or constructive
eviction, to alter or modify the common areas from time to time, including the
location and configuration thereof, and the amenities and facilities which
Landlord may determine to provide from time to time.

B. Limitations. Tenant shall not permit any odors, smoke, dust, gas, substances,
noise or vibrations to emanate from the Premises or from any portion of the
common areas as a result of Tenant’s or any Tenant’s Party’s use thereof, nor
take any action which would constitute a nuisance or would disturb, obstruct or
endanger any other tenants or occupants of the Building or Project or elsewhere,
or interfere with their use of their respective premises or common areas.
Storage outside the Premises of materials, vehicles or any other items is
prohibited. Tenant shall not use or allow the Premises to be used for any
immoral, improper or unlawful purpose, nor shall Tenant

 

3



--------------------------------------------------------------------------------

cause or maintain or permit any nuisance in, on or about the Premises. Tenant
shall not commit or suffer the commission of any waste in, on or about the
Premises. Tenant shall not allow any sale by auction upon the Premises, or place
any loads upon the floors, walls or ceilings which could endanger the structure,
or place any harmful substances in the drainage system of the Building or
Project. No waste, materials or refuse shall be dumped upon or permitted to
remain outside the Premises. Landlord shall not be responsible to Tenant for the
non-compliance by any other tenant or occupant of the Building or Project with
any of the above-referenced rules or any other terms or provisions of such
tenant’s or occupant’s lease or other contract.

C. Compliance with Regulations. During the period of any early access and after
the Term Commencement Date Tenant shall at its sole cost and expense strictly
comply with all existing or future applicable municipal, state and federal and
other governmental statutes, rules, requirements, regulations, laws and
ordinances, including zoning ordinances and regulations, and covenants,
easements and restrictions of record governing and relating to the use,
occupancy or possession of the Premises or to the use, storage, generation or
disposal of Hazardous Materials (hereinafter defined) (collectively
“Regulations”). Tenant shall at its sole cost and expense obtain any and all
licenses or permits necessary for Tenant’s use of the Premises. Tenant shall at
its sole cost and expense promptly comply with the requirements of any board of
fire underwriters or other similar body now or hereafter constituted. Tenant
shall not do or permit anything to be done in, on, under or about the Project or
bring or keep anything which will in any way increase the rate of any insurance
upon the Premises, Building or Project or upon any contents therein or cause a
cancellation of said insurance or otherwise affect said insurance in any manner.
Tenant shall indemnify, defend (by counsel reasonably acceptable to Landlord),
protect and hold Landlord harmless from and against any loss, cost, expense,
damage, attorneys’ fees or liability arising out of the failure of Tenant to
comply with any Regulation. Tenant’s obligations pursuant to the foregoing
indemnity shall survive the expiration or earlier termination of this Lease.

Notwithstanding anything contained in this Lease to the contrary, Landlord shall
deliver possession of the Premises to Tenant on the Term Commencement Date with
the heating, ventilating, air conditioning systems, plumbing, and mechanical and
electrical systems in the Building in good operating condition, with the
Premises broom clean and free from debris, and the roof watertight, and Landlord
warrants that such systems and the roof shall be in good working order and
condition on the Term Commencement Date.

D. Hazardous Materials. As used in this Lease, “Hazardous Materials” shall
include, but not be limited to, hazardous, toxic and radioactive materials and
those substances defined as “hazardous substances,” “hazardous materials,”
“hazardous wastes,” “toxic substances,” or other similar designations in any
Regulation. Tenant shall not cause, or allow any of Tenant’s Parties to cause,
any Hazardous Materials to be handled, used, generated, stored, released or
disposed of in, on, under or about the Premises, the Building or the Project or
surrounding land or environment in violation of any Regulations. Tenant must
obtain Landlord’s written consent prior to the introduction of any Hazardous
Materials onto the Project. Notwithstanding the foregoing, Tenant may handle,
store, use and dispose of products containing small quantities of Hazardous
Materials for “general office purposes” (such as toner for copiers) to the
extent customary and necessary for the Permitted Use of the Premises; provided
that Tenant shall always handle, store, use, and dispose of any such Hazardous
Materials in a safe and lawful manner and never allow such Hazardous Materials
to contaminate the Premises, Building, or Project or surrounding land or
environment. Tenant shall immediately notify Landlord in writing of any
Hazardous Materials’ contamination of any portion of the Project of which Tenant
becomes aware, whether or not caused by Tenant. Landlord shall have the right at
all reasonable times and if Landlord determines in good faith that Tenant may
not be in compliance with this Paragraph 4.D to inspect the Premises and to
conduct tests and investigations to determine whether Tenant is in compliance
with the foregoing provisions, the costs of all such inspections, tests and
investigations to be borne by Tenant. Tenant shall indemnify, defend (by counsel
reasonably acceptable to Landlord), protect and hold Landlord harmless from and
against any and all claims, liabilities, losses, costs, loss of rents, liens,
damages, injuries or expenses (including attorneys’ and consultants’ fees and
court costs), demands, causes of action, or judgments directly or indirectly
arising out of or related to the use, generation, storage, release, or disposal
of hazardous Materials by Tenant or any of Tenant’s Parties in, on, under or
about the Premises, the Building or the Project or surrounding land or
environment, which indemnity shall include, without limitation, damages for
personal or bodily injury, property damage, damage to the environment or natural
resources occurring on or off the Premises, losses attributable to diminution in
value or adverse effects on marketability, the cost of any investigation,
monitoring, government oversight, repair, removal, remediation, restoration,
abatement, and disposal, and the preparation of any closure or other required
plans, whether such action is required or necessary prior to or following the
expiration or earlier termination of this Lease. Neither the consent by Landlord
to the use, generation, storage, release or disposal of Hazardous Materials nor
the strict compliance by Tenant with all laws pertaining to Hazardous Materials
shall excuse Tenant from Tenant’s obligation of indemnification pursuant to this
Paragraph 4.D. Tenant’s obligations pursuant to the foregoing indemnity shall
survive the expiration or earlier termination of this Lease.

5. RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the building rules and
regulations attached hereto as Exhibit A and any other rules and regulations and
any modifications or additions thereto which Landlord may from time to time
prescribe in writing for the purpose of maintaining the proper care,
cleanliness, safety, traffic flow and general order of the Premises or the
Building or Project. Tenant shall cause Tenant’s Parties to comply with such
rules and regulations. Landlord shall not be responsible to Tenant for the
non-compliance by any other tenant or occupant of the Building or Project with
any of such rules and regulations, any other tenant’s or occupant’s lease or any
Regulations.

6. RENT

A. Base Rent. Tenant shall pay to Landlord and Landlord shall receive, without
notice or demand throughout the Term, Base Rent as specified in the Basic Lease
Information, payable in monthly installments in advance on or before the first
day of each calendar month, in lawful money of the United States, without
deduction or offset whatsoever, at the Remittance Address specified in the Basic
Lease Information or to such other place as Landlord may from time to time
designate in writing. Base Rent for the first full month of the Term shall be
paid by Tenant upon Tenant’s execution of this Lease. If the obligation for
payment of Base Rent commences on a day other than the first day of a month,
then Base Rent shall be prorated and the prorated installment shall be paid on
the first day of the calendar month next succeeding the Term Commencement Date.
The Base Rent payable by Tenant hereunder is subject to adjustment as provided
elsewhere in this Lease, as applicable. As used herein, the term “Base Rent”
shall mean the Base Rent specified in the Basic Lease Information as it may be
so adjusted from time to time.

B. Additional Rent. All monies other than Base Rent required to be paid by
Tenant hereunder, including, but not limited to, Tenant’s Proportionate Share of
Operating expenses, as specified in Paragraph 7 of this Lease, charges to be
paid by Tenant under Paragraph 15, the interest and late charge described in
Paragraphs 26.D. and E., and any monies spent by Landlord pursuant to Paragraph
30, shall be considered additional rent (“Additional Rent”). “Rent” shall mean
Base Rent and Additional Rent.

7. OPERATING EXPENSES

A. Operating Expenses. In addition to the Base Rent required to be paid
hereunder, Tenant shall pay as Additional Rent, Tenant’s Proportionate Share of
the Building and/or Project (as applicable), as defined in the Basic Lease
Information, of Operating Expenses (defined below) in the manner set forth
below. Tenant shall pay the applicable Tenant’s Proportionate Share of each such
Operating Expenses. Landlord and Tenant acknowledge that if the number of
buildings which constitute the Project increases or decreases, or if physical
changes are made to the Premises, Building or Project or the configuration of
any thereof, Landlord may at its discretion

 

4



--------------------------------------------------------------------------------

reasonably adjust Tenant’s Proportionate Share of the Building or Project to
reflect the change. Landlord’s determination of Tenant’s Proportionate Share of
the Building and of the Project shall be conclusive so long as it is reasonably
and consistently applied. “Operating Expenses” shall mean all expenses and costs
of every kind and nature which Landlord shall pay or become obligated to pay,
because of or in connection with the ownership, management, maintenance, repair,
preservation, replacement and operation of the Building or Project and its
supporting facilities and such additional facilities now and in subsequent years
as may be determined by Landlord to be reasonably necessary or desirable to the
Building and/or Project (as determined in a reasonable manner) other than those
expenses and costs which are specifically attributable to Tenant or which are
expressly made the financial responsibility of Landlord or specific tenants of
the Building or Project pursuant to this Lease. Operating Expenses shall
include, but are not limited to, the following:

(1) Taxes. All real property taxes and assessments, possessory interest taxes,
sales taxes, personal property taxes, business or license taxes or fees, gross
receipts taxes, service payments in lieu of such taxes or fees, annual or
periodic license or use fees, excises, transit charges, and other impositions,
general and special, ordinary and extraordinary, unforeseen as well as foreseen,
of any kind (including fees “in-lieu” of any such tax or assessment) which are
now or hereafter assessed, levied, charged, confirmed, or imposed by any public
authority upon the Building or Project, its operations or the Rent (or any
portion or component thereof), or any tax, assessment or fee imposed in
substitution, partially or totally, of any of the above. Operating Expenses
shall also include any taxes, assessments, reassessments, or other fees or
impositions with respect to the development, leasing, management, maintenance,
alteration, repair, use or occupancy of the Premises, Building or Project or any
portion thereof, including, without limitation, by or for Tenant, and all
increases therein or reassessments thereof whether the increases or
reassessments result from increased rate and/or valuation (whether upon a
transfer of the Building or Project or any portion thereof or any interest
therein or for any other reason). Operating Expenses shall not include
inheritance or estate taxes imposed upon or assessed against the interest of any
person in the Project, or taxes computed upon the basis of the net income of any
owners of any interest in the Project. If it shall not be lawful for Tenant to
reimburse Landlord for all or any part of such taxes, the monthly rental payable
to Landlord under this Lease shall be revised to net Landlord the same net
rental after imposition of any such taxes by Landlord as would have been payable
to Landlord prior to the payment of any such taxes.

(2) Insurance. All insurance premiums and costs, including, but not limited to,
any deductible amounts, premiums and other costs of insurance incurred by
Landlord, including for the insurance coverage set forth in Paragraph 8.A.
herein. Notwithstanding the foregoing, Tenant’s share of insurance deductibles
shall not exceed $10,000 per occurrence.

(3) Common Area Maintenance.

(a) Repairs, replacements, and general maintenance of and for the Building and
Project and public and common areas and facilities of and comprising the
Building and Project, including, but not limited to, the roof and roof membrane,
windows, elevators, restrooms, conference rooms, health club facilities,
lobbies, mezzanines, balconies, mechanical rooms, building exteriors, alarm
systems, pest extermination, landscaped areas, parking and service areas,
driveways, sidewalks, loading areas, fire sprinkler systems, sanitary and storm
sewer lines, utility services, heating/ventilation/air conditioning systems,
electrical, mechanical or other systems, telephone equipment and wiring
servicing, plumbing, lighting, and any other items or areas which affect the
operation or appearance of the Building or Project, which determination shall be
at Landlord’s discretion, except for: those items to the extent paid for by the
proceeds of insurance; and those items attributable solely or jointly to
specific tenants of the Building or Project.

(b) Repairs, replacements, and general maintenance shall include the cost of any
improvements made to or assets acquired for the Project or Building that in
Landlord’s discretion may reduce any other Operating Expenses, including present
or future repair work, are reasonably necessary for the health and safety of the
occupants of the Building or Project, or for the operation of the Building
systems, services and equipment, or are required to comply with any Regulation,
such costs or allocable portions thereof to be amortized over such reasonable
period as Landlord shall determine, together with interest on the unamortized
balance at the publicly announced “prime rate” charged by Wells Fargo Bank, N.A.
(San Francisco) or its successor at the time such improvements or capital assets
are constructed or acquired, plus two (2) percentage points, or in the absence
of such prime rate, then at the U.S. Treasury six-month market note (or bond, if
so designated) rate as published by any national financial publication selected
by Landlord, plus four (4) percentage points, but in no event more than the
maximum rate permitted by law, plus reasonable financing charges.

(c) Payment under or for any easement, license, permit, operating agreement,
declaration, restrictive covenant or instrument relating to the Building or
Project.

(d) All expenses and rental related to services and costs of supplies, materials
and equipment used in operating, managing and maintaining the Premises, Building
and Project, the equipment therein and the adjacent sidewalks, driveways,
parking and service areas, including, without limitation, expenses related to
service agreements regarding security, fire and other alarm systems, janitorial
services, window cleaning, elevator maintenance, Building exterior maintenance,
landscaping and expenses related to the administration, management and operation
of the Project, including without limitation salaries, wages and benefits and
management office rent.

(e) The cost of supplying any services and utilities which benefit all or a
portion of the Premises, Building or Project, including without limitation
services and utilities provided pursuant to Paragraph 15 hereof.

(f) Legal expenses and the cost of audits by certified public accountants;
provided, however, that legal expenses chargeable as Operating Expenses shall
not include the cost of negotiating leases, collecting rents, evicting tenants
nor shall it include costs incurred in legal proceedings with or against any
tenant or to enforce the provisions of any lease.

(g) A management and accounting cost recovery fee equal to five percent (5%) of
the sum of the Project’s revenues, excluding Operating Expenses.

If the rentable area of the Building and/or Project is not fully occupied during
any fiscal year of the Term as determined by Landlord, an adjustment shall be
made in Landlord’s discretion in computing the Operating Expenses for such year
so that Tenant pays an equitable portion of all variable items (e.g., utilities,
janitorial services and other component expenses that are affected by variations
in occupancy levels) of Operating Expenses, as reasonably determined by
Landlord; provided, however, that in no event shall Landlord be entitled to
collect in excess of one hundred percent (100%) of the total Operating Expenses
from all of the tenants in the Building or Project, as the case may be.

Operating Expenses shall not include the cost of providing tenant improvements
or other specific costs incurred for the account of, separately billed to and
paid by specific tenants of the Building or Project, the initial construction
cost of the Building, or debt service on any mortgage or deed of trust recorded
with respect to the Project other than pursuant to Paragraph 7.A(3)(b) above.
Notwithstanding anything herein to the contrary, in any instances wherein
Landlord, in Landlord’s sole discretion reasonably applied, deems Tenant to be

 

5



--------------------------------------------------------------------------------

responsible for any amounts greater than Tenant’s Proportionate Share, Landlord
shall have the right to allocate costs in any manner Landlord deems appropriate.

In addition, notwithstanding anything in the definition of Operating Expenses in
the Lease to the contrary, Operating Expenses shall also not include the
following:

(i) repairs covered by proceeds of insurance or from funds provided by Tenant or
any other tenant of the Project (or where any other tenant of the Project is
obligated to make such repairs or pay the cost of same);

(ii) legal fees, advertising costs, or other related expenses incurred by
Landlord in connection with the leasing of space to individual tenants of the
Building or the Project;

(iii) repairs, alterations, additions, improvements, or replacements needed to
rectify or correct any defects in the original design, materials, or workmanship
of Building, Project or common areas;

(iv) damage and repairs necessitated by the gross negligence or willful
misconduct of Landlord, Landlord’s employees, contractors, or agents;

(v) executive salaries or salaries of service personnel to the extent that such
personnel perform services not in connection with the management, operation,
repair, or maintenance of the Project;

(vi) Landlord’s general overhead expenses not related to the Building or
Project;

(vii) legal fees, accountants’ fees, and other expenses incurred in connection
with disputes of tenants or other occupants of the Building/Project or
associated with the enforcement of the terms of any leases with tenants or the
defense of Landlord’s title to or interest in the Building/Project or any part
thereof;

(viii) costs incurred due to a violation by Landlord or any other tenant of the
Building/Project of the terms and conditions of a lease; and (ix) costs of any
service provided to Tenant or other occupants of the Building/Project for which
Landlord is directly reimbursed.

The above enumeration of services and facilities shall not be deemed to impose
an obligation on Landlord to make available or provide such services or
facilities except to the extent if any that Landlord has specifically agreed
elsewhere in this Lease to make the same available or provide the same. Without
limiting the generality of the foregoing, Tenant acknowledges and agrees that it
shall be responsible for providing adequate security for its use of the
Premises, shall not interfere with the Building or Project security and that
Landlord shall have no obligation or liability with respect thereto, except to
the extent if any that Landlord has specifically agreed elsewhere in this Lease
to provide the same.

B. Payment of Estimated Operating Expenses. “Estimated Operating Expenses” for
any particular year shall mean Landlord’s estimate of the Operating Expenses for
such fiscal year made with respect to such fiscal year as hereinafter provided.
Landlord shall have the right from time to time to revise its fiscal year and
interim accounting periods so long as the periods as so revised are reconciled
with prior periods in a reasonable manner. During the last month of each fiscal
year during the Term, or as soon thereafter as practicable, Landlord shall give
Tenant written notice of the Estimated Operating Expenses for the ensuing fiscal
year. Tenant shall pay Tenant’s Proportionate Share of the Estimated Operating
Expenses with installments of Base Rent for the fiscal year to which the
Estimated Operating Expenses applies in monthly installments on the first day of
each calendar month during such year, in advance. Such payment shall be
construed to be Additional Rent for all purposes hereunder. If at any time
during the course of the fiscal year, Landlord determines that Operating
Expenses are projected to vary from the then Estimated Operating Expenses by
more than five percent (5%), Landlord may, by written notice to Tenant, revise
the Estimated Operating Expenses for the balance of such fiscal year, and
Tenant’s monthly installments for the remainder of such year shall be adjusted
so that by the end of such fiscal year Tenant has paid to Landlord Tenant’s
Proportionate Share of the revised Estimated Operating Expenses for such year,
such revised installment amounts to be Additional Rent for all purposes
hereunder.

C. Computation of Operating Expense Adjustment. “Operating Expense Adjustment”
shall mean the difference between Estimated Operating Expenses and actual
Operating Expenses for any fiscal year determined as hereinafter provided.
Within one hundred twenty (120) days after the end of each fiscal year, or as
soon thereafter as practicable, Landlord shall deliver to Tenant a statement of
actual Operating Expenses for the fiscal year just ended, accompanied by a
computation of Operating Expense Adjustment. If such statement shows that
Tenant’s payment based upon Estimated Operating Expenses is less than Tenant’s
Proportionate Share of Operating Expenses, then Tenant shall pay to Landlord the
difference within twenty (20) days after receipt of such statement, such payment
to constitute Additional Rent for all purposes hereunder. If such statement
shows that Tenant’s payments of Estimated Operating Expenses exceed Tenant’s
Proportionate Share of Operating Expenses, then (provided that Tenant is not in
default under this Lease) Landlord shall pay to Tenant the difference within
twenty (20) days after delivery of such statement to Tenant. If this Lease has
been terminated or the Term hereof has expired prior to the date of such
statement, then the Operating Expense Adjustment shall be paid by the
appropriate party within twenty (20) days after the date of delivery of the
statement. Should this Lease commence or terminate at any time other than the
first day of the fiscal year, Tenant’s Proportionate Share of the Operating
Expense Adjustment shall be prorated based on a month of 30 days and the number
of calendar months during such fiscal year that this Lease is in effect.
Notwithstanding anything to the contrary contained in Paragraph 7.A or 7.B,
Landlord’s failure to provide any notices or statements within the time periods
specified in those paragraphs shall in no way excuse Tenant from its obligation
to pay Tenant’s Proportionate Share of Operating Expenses.

D. Net Lease. This shall be a triple net Lease and Base Rent shall be paid to
Landlord absolutely net of all costs and expenses, except as specifically
provided to the contrary in this Lease. The provisions for payment of Operating
Expenses and the Operating Expense Adjustment are intended to pass on to Tenant
and reimburse Landlord for all costs and expenses of the nature described in
Paragraph 7.A. incurred in connection with the ownership, management,
maintenance, repair, preservation, replacement and operation of the Building
and/or Project and its supporting facilities and such additional facilities now
and in subsequent years as may be determined by Landlord to be necessary or
desirable to the Building and/or Project.

E. Tenant Audit. If Tenant shall dispute the amount set forth in any statement
provided by Landlord under Paragraph 7.B. or 7.C. above, Tenant shall have the
right, not later than forty-five (45) days following receipt of such statement
and upon the condition that Tenant shall first deposit with Landlord the full
amount in dispute, to cause Landlord’s books and records with respect to
Operating Expenses for such fiscal year to be audited by certified public
accountants selected by Tenant and subject to Landlord’s reasonable right of
approval. The Operating Expense Adjustment shall be appropriately adjusted on
the basis of such audit. If such audit discloses a liability for a refund in
excess of five percent (5%) of Tenant’s Proportionate Share of the Operating
Expenses previously reported, the cost of such audit shall be borne by Landlord;
otherwise the cost of such audit shall be paid by Tenant. If Tenant shall not
request an audit in accordance with the provisions of this Paragraph 7.E. within
forty-five (45) days after receipt of Landlord’s statement provided pursuant to
Paragraph 7.B. or 7.C., such statement shall be final and binding for all
purposes hereof. Tenant acknowledges and agrees that any information revealed in
the above described audit may contain proprietary and sensitive information and
that significant damage could

 

6



--------------------------------------------------------------------------------

result to Landlord if such information were disclosed to any party other than
Tenant’s auditors. Tenant shall not in any manner disclose, provide or make
available any information revealed by the audit to any person or entity without
Landlord’s prior written consent, which consent may be withheld by Landlord in
its sole and absolute discretion. The information disclosed by the audit will be
used by Tenant solely for the purpose of evaluating Landlord’s books and records
in connection with this Paragraph 7.E.

8. INSURANCE AND INDEMNIFICATION

A. Landlord’s Insurance. All insurance maintained by Landlord shall be for the
sole benefit of Landlord and under Landlord’s sole control.

(1) Property Insurance. Landlord agrees to maintain property insurance insuring
the Building against damage or destruction due to risk including fire,
vandalism, and malicious mischief in an amount not less than the replacement
cost thereof, in the form and with deductibles and endorsements as selected by
Landlord. At its election, Landlord may instead (but shall have no obligation
to) obtain “All Risk” coverage, and may also obtain earthquake, pollution,
and/or flood insurance in amounts selected by Landlord.

(2) Optional Insurance. Landlord, at Landlord’s option, may also (but shall have
no obligation to) carry (i) insurance against loss of rent, in an amount equal
to the amount of Base Rent and Additional Rent that Landlord could be required
to abate to all Building tenants in the event of condemnation or casualty damage
for a period of twelve (12) months; and (ii) liability insurance and such other
insurance as Landlord may deem prudent or advisable, in such amounts and on such
terms as Landlord shall determine. Landlord shall not be obligated to insure,
and shall have no responsibility whatsoever for any damage to, any furniture,
machinery, goods, inventory or supplies, or other personal property or fixtures
which Tenant may keep or maintain in the Premises, or any leasehold
improvements, additions or alterations within the Premises.

B. Tenant’s Insurance. Tenant shall procure at Tenant’s sole cost and expense
and keep in effect from the date of this Lease and at all times until the end of
the Term the following:

(1) Property Insurance. Insurance on all personal property and fixtures of
Tenant and all improvements, additions or alterations made by or for Tenant to
the Premises on an “All Risk” basis, insuring such property for the full
replacement value of such property.

(2) Liability Insurance. Commercial General Liability insurance covering bodily
injury and property damage liability occurring in or about the Premises or
arising out of the use and occupancy of the Premises and the Project, and any
part of either, and any areas adjacent thereto, and the business operated by
Tenant or by any other occupant of the Premises. Such insurance shall include
contractual liability insurance coverage insuring all of Tenant’s indemnity
obligations under this Lease. Such coverage shall have a minimum combined single
limit of liability of at least Two Million Dollars ($2,000,000.00), and a
minimum general aggregate limit of Three Million Dollars ($3,000,000.00), with
an “Additional Insured - Managers or Lessors of Premises Endorsement.” All such
policies shall be written to apply to all bodily injury (including death),
property damage or loss, personal and advertising injury and other covered loss,
however occasioned, occurring during the policy term, shall be endorsed to add
Landlord and any party holding an interest to which this Lease may be
subordinated as an additional insured, and shall provide that such coverage
shall be “primary” and non-contributing with any insurance maintained by
Landlord, which shall be excess insurance only. Such coverage shall also contain
endorsements including employees as additional insureds if not covered by
Tenant’s Commercial General Liability Insurance. All such insurance shall
provide for the severability of interests of insureds; and shall be written on
an “occurrence” basis, which shall afford coverage for all claims based on acts,
omissions, injury and damage, which occurred or arose (or the onset of which
occurred or arose) in whole or in part during the policy period.

(3) Workers’ Compensation and Employers’ Liability Insurance. Workers’
Compensation Insurance as required by any Regulation, and Employers’ Liability
Insurance in amounts not less than One Million Dollars ($1,000,000) each
accident for bodily injury by accident; One Million Dollars ($ 1,000,000) policy
limit for bodily injury by disease; and One Million Dollars ($1,000,000) each
employee for bodily injury by disease.

(4) Commercial Auto Liability Insurance. Commercial auto liability insurance
with a combined limit of not less than One Million Dollars ($1,000,000) for
bodily injury and property damage for each accident. Such insurance shall cover
liability relating to any auto (including owned, hired and non-owned autos).

(5) Alterations Requirements. In the event Tenant shall desire to perform any
Alterations, Tenant shall deliver to Landlord, prior to commencing such
Alterations (i) evidence satisfactory to Landlord that Tenant carries “Builder’s
Risk” insurance covering construction of such Alterations in an amount and form
approved by Landlord, (ii) such other insurance as Landlord shall
nondiscriminatorily require, and (ii) a lien and completion bond or other
security in form and amount satisfactory to Landlord.

(6) General Insurance Requirements. All coverages described in this Paragraph
8.B. shall be endorsed to (i) provide Landlord with thirty (30) days’ notice of
cancellation or change in terms; and (ii) waive all rights of subrogation by the
insurance carrier against Landlord. If at any time during the Term the amount or
coverage of insurance which Tenant is required to carry under this Paragraph
8.B. is, in Landlord’s reasonable judgment, materially less than the amount or
type of insurance coverage typically carried by owners or tenants of properties
located in the general area in which the Premises are located which are similar
to and operated for similar purposes as the Premises or if Tenant’s use of the
Premises should change with or without Landlord’s consent, Landlord shall have
the right to require Tenant to increase the amount or change the types of
insurance coverage required under this Paragraph 8.B. All insurance policies
required to be carried by Tenant under this Lease shall be written by companies
rated A-VIII or better in “Best’s Insurance Guide” and authorized to do business
in the State of California. In any event deductible amounts under all insurance
policies required to be carried by Tenant under this Lease shall not exceed Five
Thousand Dollars ($5,000.00) per occurrence. Tenant shall deliver to Landlord on
or before the Term Commencement Date, and thereafter at least thirty (30) days
before the expiration dates of the expired policies, certified copies of
Tenant’s insurance policies, or a certificate evidencing the same issued by the
insurer thereunder; and, if Tenant shall fail to procure such insurance, or to
deliver such policies or certificates, Landlord may, at Landlord’s option and in
addition to Landlord’s other remedies in the event of a default by Tenant
hereunder, procure the same for the account of Tenant, and the cost thereof
shall be paid to Landlord as Additional Rent.

C. Indemnification. Tenant shall indemnify, defend by counsel reasonably
acceptable to Landlord, protect and hold Landlord, Ryan Oaks, LLC, and each of
their respective directors, shareholders, partners, lenders, members, managers,
contractors, affiliates and employees (collectively, “Landlord Indemnitees”)
harmless from and against any and all claims, liabilities, losses, costs, loss
of rents, liens, damages, injuries or expenses, including reasonable attorneys’
and consultants’ fees and court costs, demands, causes of action, or judgments,
directly or indirectly arising out of or related to: (1) claims of injury to or
death of persons or damage to property or business loss occurring or resulting
directly or indirectly from the use or occupancy of the Premises, Building or
Project by Tenant or Tenant’s

 

7



--------------------------------------------------------------------------------

Parties, or from activities or failures to act of Tenant or Tenant’s Parties;
(2) claims arising from work or labor performed, or for materials or supplies
furnished to or at the request or for the account of Tenant in connection with
performance of any work done for the account of Tenant within the Premises or
Project; (3) claims arising from any breach or default on the part of Tenant in
the performance of any covenant contained in this Lease; and (4) claims arising
from the negligence or intentional acts or omissions of Tenant or Tenant’s
Parties. The foregoing indemnity by Tenant shall not be applicable to claims to
the extent arising from the gross negligence or willful misconduct of Landlord.
Landlord shall not be liable to Tenant and Tenant hereby waives all claims
against Landlord for any injury to or death of, or damage to any person or
property or business loss in or about the Premises, Building or Project by or
from any cause whatsoever (other than Landlord’s gross negligence or willful
misconduct) and, without limiting the generality of the foregoing, whether
caused by water leakage of any character from the roof, walls, basement or other
portion of the Premises, Building or Project, or caused by gas, fire, oil or
electricity in, on or about the Premises, Building or Project, acts of God or of
third parties, or any matter outside of the reasonable control of Landlord. The
provisions of this Paragraph shall survive the expiration or earlier termination
of this Lease.

9. WAIVER OF SUBROGATION

Landlord and Tenant each waives any claim, loss or cost it might have against
the other for any injury to or death of any person or persons, or damage to or
theft, destruction, loss, or loss of use of any property (a “Loss”), to the
extent the same is insured against (or is required to be insured against under
the terms hereof) under any property damage insurance policy covering the
Building, the Premises, Landlord’s or Tenant’s fixtures, personal property,
leasehold improvements, or business, regardless of whether the negligence of the
other party caused such Loss.

10. LANDLORD’S REPAIRS AND MAINTENANCE

Landlord, at Landlord’s expense, shall maintain in good repair, reasonable wear
and tear excepted, the structural soundness of the roof, foundations, and
exterior walls of the Building. The term “exterior walls” as used herein shall
not include windows, glass or plate glass, doors, special store fronts or office
entries. Any damage caused by or repairs necessitated by any negligence or act
of Tenant or Tenant’s Parties may be repaired by Landlord at Landlord’s option
and Tenant’s expense. Tenant shall immediately give Landlord written notice of
any defect or need of repairs in such components of the Building for which
Landlord is responsible, after which Landlord shall have a reasonable
opportunity and the right to enter the Premises at all reasonable times to
repair same. Landlord’s liability with respect to any defects, repairs, or
maintenance for which Landlord is responsible under any of the provisions of
this Lease shall be limited to the cost of such repairs or maintenance, and
there shall be no abatement of rent and no liability of Landlord by reason of
any injury to or interference with Tenant’s business arising from the making of
repairs, alterations or improvements in or to any portion of the Premises, the
Building or the Project or to fixtures, appurtenances or equipment in the
Building, except as provided in Paragraph 24. By taking possession of the
Premises, Tenant accepts them “as is,” as being in good order, condition and
repair and the condition in which Landlord is obligated to deliver them and
suitable for the Permitted Use and Tenant’s intended operations in the Premises,
whether or not any notice of acceptance is given.

11. TENANT’S REPAIRS AND MAINTENANCE

Tenant shall at all times during the Term at Tenant’s expense maintain all parts
of the Premises and such portions of the Building as are within the exclusive
control of Tenant in a first-class, good, clean and secure condition and
promptly make all necessary repairs and replacements, as determined by Landlord,
with materials and workmanship of the same character, kind and quality as the
original. Notwithstanding anything to the contrary contained herein, Tenant
shall, at its expense, promptly repair any damage to the Premises or the
Building or Project resulting from or caused by any negligence or act of Tenant
or Tenant’s Parties, not otherwise covered by the Operating Expenses and subject
to the waiver of subrogation, as provided in Paragraph 9.

12. ALTERATIONS

A. Tenant shall not make, or allow to be made, any alterations, physical
additions, improvements or partitions, including without limitation the
attachment of any fixtures or equipment, in, about or to the Premises
(“Alterations”) without obtaining the prior written consent of Landlord, which
consent shall not be unreasonably withheld with respect to proposed Alterations
which: (a) comply with all applicable Regulations; (b) are, in Landlord’s
opinion, compatible with the Building or the Project and its mechanical,
plumbing, electrical, heating/ventilation/air conditioning systems, and will not
cause the Building or Project or such systems to be required to be modified to
comply with any Regulations (including, without limitation, the Americans With
Disabilities Act); and (c) will not interfere with the use and occupancy of any
other portion of the Building or Project by any other tenant or its invitees.
Specifically, but without limiting the generality of the foregoing, Landlord
shall have the right of written’ consent for all plans and specifications for
the proposed Alterations, construction means and methods, all appropriate
permits and licenses, any contractor or subcontractor to be employed on the work
of Alterations, and the time for performance of such work, and may impose rules
and regulations for contractors and subcontractors performing such work. Tenant
shall also supply to Landlord any documents and information reasonably requested
by Landlord in connection with Landlord’s consideration of a request for
approval hereunder. Tenant shall cause all Alterations to be accomplished in a
first-class, good and workmanlike manner, and to comply with all applicable
Regulations and Paragraph 27 hereof. Tenant shall at Tenant’s sole expense,
perform any additional work required under applicable Regulations due to the
Alterations hereunder. No review or consent by Landlord of or to any proposed
Alteration or additional work shall constitute a waiver of Tenant’s obligations
under this Paragraph 12, nor constitute any warranty or representation that the
same complies with all applicable Regulations, for which Tenant shall at all
times be solely responsible. Tenant shall reimburse Landlord for all costs which
Landlord may incur in connection with granting approval to Tenant for any such
Alterations, including any costs or expenses which Landlord may incur in
electing to have outside architects and engineers review said plans and
specifications, and shall pay Landlord an Administration Fee often percent
(10%) of the cost of the Alterations and Additional Rent. All such Alterations
shall remain the property of Tenant until the expiration or earlier termination
of this Lease, at which time they shall be and become the property of Landlord;
provided, however, that at the time of Tenant’s request for Alterations,
Landlord may, at Landlord’s option, require that Tenant, at Tenant’s expense,
remove any or all Alterations made by Tenant and restore the Premises by the
expiration or earlier termination of this Lease, to their condition existing
prior to the construction of any such Alterations. All such removals and
restoration shall be accomplished in a first-class and good and workmanlike
manner so as not to cause any damage to the Premises or Project whatsoever. If
Tenant fails to remove such Alterations or Tenant’s trade fixtures or furniture
or other personal property, Landlord may keep and use them or remove any of them
and cause them to be stored or sold in accordance with applicable law, at
Tenant’s sole expense. In addition to and wholly apart from Tenant’s obligation
to pay Tenant’s Proportionate Share of Operating Expenses, Tenant shall be
responsible for and shall pay prior to delinquency any taxes or governmental
service fees, possessory interest taxes, fees or charges in lieu of any such
taxes, capital levies, or other charges imposed upon, levied with respect to or
assessed against its fixtures or personal property, on the value of Alterations
within the Premises, and on Tenant’s interest pursuant to this Lease, or any
increase in any of the foregoing based on such Alterations. To the extent that
any such taxes are not separately assessed or billed to Tenant, Tenant shall pay
the amount thereof as invoiced to Tenant by Landlord.

Notwithstanding the foregoing, at Landlord’s option (but without obligation),
all or any portion of the Alterations shall be performed by Landlord for
Tenant’s account and Tenant shall pay Landlord’s estimate of the cost thereof
prior to commencement of the work. In addition, at Landlord’s election and
notwithstanding the foregoing, however, Tenant shall pay to Landlord the cost of
removing any such Alterations and restoring the Premises to their original
condition such cost to include a reasonable charge for Landlord’s overhead and

 

8



--------------------------------------------------------------------------------

profit as provided above, and such amount may be deducted from the Security
Deposit or any other sums or amounts held by Landlord under this Lease.

Notwithstanding anything to the contrary in this Paragraph 12, Tenant shall not
be required to obtain the consent or approval of Landlord for the construction
or installation of: (i) decorations within the Premises; or (ii) alterations or
improvements wholly within the Premises, which do not involve the removal of any
walls or adversely affect the structural integrity of the Building or the
operation of the HVAC, plumbing, electricity, or water and sewer systems serving
the Premises or other portions of the Building, which do not cost more than
$5,000 in the aggregate.

B. In compliance with Paragraph 27 hereof, at least ten (10) business days
before beginning construction of any Alteration, Tenant shall give Landlord
written notice of the expected commencement date of that construction to permit
Landlord to post and record a notice of non-responsibility. Upon substantial
completion of construction, if the law so provides, Tenant shall cause a timely
notice of completion to be recorded in the office of the recorder of the county
in which the Building is located

13. SIGNS

Tenant shall not place, install, affix, paint or maintain any signs, notices,
graphics or banners whatsoever or any window decor which is visible in or from
public view or corridors, the common areas or the exterior of the Premises or
the Building, in or on any exterior window or window fronting upon any common
areas or service area without Landlord’s prior written approval which Landlord
shall have the right to withhold in its absolute and sole discretion; However,
Landlord, at Landlord’s expenses, shall install door signage, exterior monument
signage and directory signage with Tenant’s name in accordance with Building
signage standards. Any installation of signs, notices, graphics or banners on or
about the Premises or Project approved by Landlord shall be subject to any
Regulations and to any other requirements imposed by Landlord. Such
installations shall be made in such manner as to avoid injury to or defacement
of the Premises, Building or Project and any other improvements contained
therein, and Tenant shall repair any injury or defacement including without
limitation discoloration caused by such installation or removal.

14. INSPECTION/POSTING NOTICES

After reasonable notice not less than twenty-four (24) hours in advance, except
in emergencies or to provide routine maintenance services where no such notice
shall be required, Landlord and Landlord’s agents and representatives, shall
have the right to enter the Premises to inspect the same, to clean, to perform
such work as may be permitted or required hereunder, to make repairs,
improvements or alterations to the Premises, Building or Project or to other
tenant spaces therein, to deal with emergencies, to post such notices as may be
permitted or required by law to prevent the perfection of liens against
Landlord’s interest in the Project or to exhibit the Premises to prospective
tenants (during the last 6 months of the Term), purchasers, encumbrancers or to
others, or for any other purpose as Landlord may deem necessary or desirable;
provided, however, that Landlord shall use reasonable efforts not to
unreasonably interfere with Tenant’s business operations. Tenant shall not be
entitled to any abatement of Rent by reason of the exercise of any such right of
entry. Tenant waives any claim for damages for any injury or inconvenience to or
interference with Tenant’s business, any loss of occupancy or quiet enjoyment of
the Premises, and any other loss occasioned thereby. Landlord shall at all times
have and retain a key with which to unlock all of the doors in, upon and about
the Premises, excluding Tenant’s vaults and safes or special security areas
(designated in advance), and Landlord shall have the right to use any and all
means which Landlord may deem necessary or proper to open said doors in an
emergency, in order to obtain entry to any portion of the Premises, and any
entry to the Premises or portions thereof obtained by Landlord by any of said
means, or otherwise, shall not be construed to be a forcible or unlawful entry
into, or a detainer of, the Premises, or an eviction, actual or constructive, of
Tenant from the Premises or any portions thereof. At any time within six
(6) months prior to the expiration of the Term or following any earlier
termination of this Lease or agreement to terminate this Lease, Landlord shall
have the right to erect on the Premises, Building and/or Project a suitable sign
indicating that the Premises are available for lease.

15. SERVICES AND UTILITIES

A. Provided Tenant shall not be in default hereunder, and subject to the
provisions elsewhere herein contained and to the rules and regulations of the
Building, Landlord shall furnish to the Premises during ordinary business hours
of generally recognized business days, to be determined by Landlord (but
exclusive, in any event, of Saturdays, Sundays and legal holidays), water for
lavatory and drinking purposes and electricity, heat and air conditioning as
usually furnished or supplied for use of the Premises for reasonable and normal
office use as of the date Tenant takes possession of the Premises as determined
by Landlord (but not including above-standard or continuous cooling for
excessive heat-generating machines, excess lighting or equipment), janitorial
services to the Building and Premises during the times and in the manner that
such services are, in Landlord’s judgment, customarily furnished in comparable
office buildings in the immediate market area, and elevator service, which shall
mean service either by nonattended automatic elevators or elevators with
attendants, or both, at the option of Landlord. Tenant acknowledges that Tenant
has inspected and accepts the water, electricity, heat and air conditioning and
other utilities and services being supplied or furnished to the Premises as of
the date Tenant takes possession of the Premises, as being sufficient for use of
the Premises for reasonable and normal office use in their present condition,
“as is,” and suitable for the Permitted Use, and for Tenant’s intended
operations in the Premises. Landlord shall have no obligation to provide
additional or after-hours electricity, heating or air conditioning, but if
Landlord elects to provide such services at Tenant’s request, Tenant shall pay
to Landlord, upon demand, a reasonable charge for such services as determined by
Landlord. Tenant agrees to keep and cause to be kept closed all window covering
when necessary because of the sun’s position, and Tenant also agrees at all
times to cooperate fully with Landlord and to abide by all of the regulations
and requirements which Landlord may prescribe for the proper functioning and
protection of electrical, heating, ventilating and air conditioning systems.
Wherever heat-generating machines, excess lighting or equipment are used in the
Premises which affect the temperature otherwise maintained by the air
conditioning system, Landlord reserves the right to install supplementary air
conditioning units in the Premises and the cost thereof, including the cost of
installation and the cost of operation and maintenance thereof, shall be paid by
Tenant to Landlord upon demand by Landlord.

B. Tenant shall not without written consent of Landlord use any apparatus,
equipment or device in the Premises, including without limitation, computers,
electronic data processing machines, copying machines, and other machines, using
excess lighting or using electric current, water, or any other resource in
excess of or which will in any way increase the amount of electricity, water, or
any other resource being furnished or supplied for the use of the Premises for
reasonable and normal office use, in each case as of the date Tenant takes
possession of the Premises and as determined by Landlord, or which will require
additions or alterations to or interfere with the Building power distribution
systems; nor connect with electric current, except through existing electrical
outlets in the Premises or water pipes, any apparatus, equipment or device for
the purpose of using electrical current, water, or any other resource. If Tenant
shall require water or electric current or any other resource in excess of that
being furnished or supplied for the use of the Premises as of the date Tenant
lakes possession of the Premises as determined by Landlord, Tenant shall first
procure the written consent of Landlord which Landlord may refuse, to the use
thereof, and Landlord may cause a special meter to be installed in the Premises
so as to measure the amount of water, electric current or other resource
consumed for any such other use. Tenant shall pay directly to Landlord upon
demand as an addition to and separate from payment of Operating Expenses the
cost of all such additional resources, energy, utility service and meters (and
of installation, maintenance and repair thereof and of any additional circuits
or other equipment necessary to furnish such additional resources, energy,
utility or service). Landlord may add to the separate or metered charge a
recovery of additional expense incurred in keeping account of the excess water,
electric current or other resource so consumed. Following receipt of Tenant’s
request to do so, Landlord shall use good faith efforts to restore any service
specifically to be provided under Paragraph 15 that becomes unavailable and

 

9



--------------------------------------------------------------------------------

which is in Landlord’s reasonable control to restore; provided, however, that
Landlord shall in no case be liable for any damages directly or indirectly
resulting from nor shall the Rent or any monies owed Landlord under this Lease
herein reserved be abated by reason of: (a) the installation, use or
interruption of use of any equipment used in connection with the furnishing of
any such utilities or services, or any change in the character or means of
supplying or providing any such utilities or services or any supplier thereof;
(b) the failure to furnish or delay in furnishing any such utilities or services
when such failure or delay is caused by acts of God or the elements, labor
disturbances of any character, or otherwise or because of any interruption of
service due to Tenant’s use of water, electric current or other resource in
excess of that being supplied or furnished for the use of the Premises as of the
date Tenant takes possession of the Premises; (c) the inadequacy, limitation,
curtailment, rationing or restriction on use of water, electricity, gas or any
other form of energy or any other service or utility whatsoever serving the
Premises or Project, whether by Regulation or otherwise; or (d) the partial or
total unavailability of any such utilities or services to the Premises or the
Building or the diminution in the quality or quantity thereof, whether by
Regulation or otherwise; or (e) any interruption in Tenant’s business operations
as a result of any such occurrence; nor shall any such occurrence constitute an
actual or constructive eviction of Tenant or a breach of an implied warranty by
Landlord. Landlord shall further have no obligation to protect or preserve any
apparatus, equipment or device installed by Tenant in the Premises, including
without limitation by providing additional or after-hours heating or air
conditioning. Landlord shall be entitled to cooperate voluntarily and in a
reasonable manner with the efforts of national, state or local governmental
agencies or utility suppliers in reducing energy or other resource consumption.
The obligation to make services available hereunder shall be subject to the
limitations of any such voluntary, reasonable program. In addition, Landlord
reserves the right to change the supplier or provider of any such utility or
service from time to time. Tenant shall have no right to contract with or
otherwise obtain any electrical or other such service for or with respect to the
Premises or Tenant’s operations therein from any supplier or provider of any
such service. Tenant shall cooperate with Landlord and any supplier or provider
of such services designated by Landlord from time to time to facilitate the
delivery of such services to Tenant at the Premises and to the Building and
Project, including without limitation allowing Landlord and Landlord’s suppliers
or providers, and their respective agents and contractors, reasonable access to
the Premises for the purpose of installing, maintaining, repairing, replacing or
upgrading such service or any equipment or machinery associated therewith.

C. Tenant shall pay, upon demand, for all utilities furnished to the Premises,
or if not separately billed to or metered to Tenant, Tenant’s Proportionate
Share of all charges jointly serving the Project in accordance with Paragraph 7.
All sums payable under this Paragraph 15 shall constitute Additional Rent
hereunder.

D. Tenant may contract separately with providers of telecommunications or
cellular products, systems or services for the Premises. Even though such
products, systems or services may be installed or provided by such providers in
the Building, in consideration for Landlord’s permitting such providers to
provide such services to Tenant, Tenant agrees that Landlord and the Landlord
Indemnitees shall in no event be liable to Tenant or any Tenant Party for any
damages of any nature whatsoever arising out of or relating to the products,
systems or services provided by such providers (or any failure, interruption,
defect in or loss of the same) or any acts or omissions of such providers in
connection with the same or any interference in Tenant’s business caused
thereby. Tenant waives and releases all rights and remedies against Landlord and
the Landlord Indemnitees that are inconsistent with the foregoing.

16. SUBORDINATION

Without the necessity of any additional document being executed by Tenant for
the purpose of effecting a subordination, this Lease shall be and is hereby
declared to be subject and subordinate at all times to: (a) all ground leases or
underlying leases which may now exist or hereafter be executed affecting the
Premises and/or the land upon which the Premises and Project are situated, or
both; and (b) any mortgage or deed of trust which may now exist or be placed
upon the Building, the Project and/or the land upon which the Premises or the
Project are situated, or said ground leases or underlying leases, or Landlord’s
interest or estate in any of said items which is specified as security.
Notwithstanding the foregoing, Landlord shall have the right to subordinate or
cause to be subordinated any such ground leases or underlying leases or any such
liens to this Lease. If any ground lease or underlying lease terminates for any
reason or any mortgage or deed of trust is foreclosed or a conveyance in lieu of
foreclosure is made for any reason, Tenant shall, notwithstanding any
subordination, attorn to and become the Tenant of the successor in interest to
Landlord provided that Tenant shall not be disturbed in its possession under
this Lease by such successor in interest so long as Tenant is not in default
under this Lease. Within ten (10) business days after request by Landlord.
Tenant shall execute and deliver any additional documents evidencing Tenant’s
attornment or the subordination of this Lease with respect to any such ground
leases or underlying leases or any such mortgage or deed of trust, in the form
requested by Landlord or by any ground landlord, mortgagee, or beneficiary under
a deed of trust, subject to such nondisturbance requirement. If requested in
writing by Tenant, Landlord shall use commercially reasonable efforts to obtain
a subordination, nondisturbance and attornment agreement for the benefit of
Tenant reflecting the foregoing from any ground landlord, mortgagee or
beneficiary, at Tenant’s expense, subject to such other terms and conditions as
the ground landlord, mortgagee or beneficiary may require.

17. FINANCIAL STATEMENTS

At the request of Landlord from time to time when required by Landlord’s lender
or due to a sale of the Building or Project, Tenant shall provide to Landlord
Tenant’s current financial statements or other information discussing financial
worth of Tenant, which Landlord shall use solely for purposes of this Lease and
in connection with the ownership, management, financing and disposition of the
Project.

18. ESTOPPEL CERTIFICATE

Tenant agrees from time to time, within ten (10) business days after request of
Landlord, to deliver to Landlord, or Landlord’s designee, an estoppel
certificate stating that this Lease is in full force and effect, that this Lease
has not been modified (or stating all modifications, written or oral, to this
Lease), the date to which Rent has been paid, the unexpired portion of this
Lease, that there are no current defaults by Landlord or Tenant under this Lease
(or specifying any such defaults), that the leasehold estate granted by this
Lease is the sole interest of Tenant in the Premises and/or the land at which
the Premises are situated, and such other matters pertaining to this Lease as
may be reasonably requested by Landlord or any mortgagee, beneficiary, purchaser
or prospective purchaser of the Building or Project or any interest therein.
Failure by Tenant to execute and deliver such certificate shall constitute an
acceptance of the Premises and acknowledgment by Tenant that the statements
included are true and correct without exception. Tenant agrees that if Tenant
fails to execute and deliver such certificate within such ten (10) business day
period, Landlord may execute and deliver such certificate on Tenant’s behalf and
that such certificate shall be binding on Tenant. Landlord and Tenant intend
that any statement delivered pursuant to this Paragraph may be relied upon by
any mortgagee, beneficiary, purchaser or prospective purchaser of the Building
or Project or any interest therein. The parties agree that Tenant’s obligation
to furnish such estoppel certificates in a timely fashion is a material
inducement for Landlord’s execution of this Lease, and shall be an event of
default (without any cure period that might be provided under Paragraph 26.A(3)
of this Lease) if Tenant fails to fully comply or makes any material
misstatement in any such certificate.

19. SECURITY DEPOSIT

Intentionally Deleted.

 

10



--------------------------------------------------------------------------------

20. LIMITATION OF TENANT’S REMEDIES

The obligations and liability of Landlord to Tenant for any default by Landlord
under the terms of this Lease are not personal obligations of Landlord or of the
individual or other partners of Landlord or its or their partners, directors,
officers, or shareholders, and Tenant agrees to look solely to Landlord’s
interest in the Project for the recovery of any amount from Landlord, and shall
not look to other assets of Landlord nor seek recourse against the assets of the
individual or other partners of Landlord or its or their partners, directors,
officers or shareholders. Any lien obtained to enforce any such judgment and any
levy of execution thereon shall be subject and subordinate to any lien, mortgage
or deed of trust on the Project. Under no circumstances shall Tenant have the
right to offset against or recoup Rent or other payments due and to become due
to Landlord hereunder except as expressly provided in this Lease, which Rent and
other payments shall be absolutely due and payable hereunder in accordance with
the terms hereof. In no case shall Landlord be liable to Tenant for any lost
profits, damage to business, or any form of special, indirect or consequential
damage on account of any breach of this Lease or otherwise, notwithstanding
anything to the contrary contained in this Lease.

21. ASSIGNMENT AND SUBLETTING

A. (1) General. This Lease has been negotiated to be and is granted as an
accommodation to Tenant. Accordingly, this Lease is personal to Tenant and
Tenant’s Affiliate (as defined below), and Tenant’s rights granted hereunder do
not include the right to assign this Lease or sublease the Premises, or to
receive any excess, either in installments or lump sum, over the Rent which is
expressly reserved by Landlord as hereinafter provided, except as otherwise
expressly hereinafter provided. Tenant shall not assign or pledge this Lease or
sublet the Premises or any part thereof, whether voluntarily or by operation of
law, or permit the use or occupancy of the Premises or any part thereof by
anyone other than Tenant, or suffer or permit any such assignment, pledge,
subleasing or occupancy, without Landlord’s prior written consent except as
provided herein. If Tenant desires to assign this Lease or sublet any or all of
the Premises, Tenant shall give Landlord written notice (the “Transfer Notice”)
at least thirty (30) days prior to the anticipated effective date of the
proposed assignment or sublease, which shall contain all of the information
reasonably requested by Landlord to address Landlord’s decision criteria
specified hereinafter. Landlord shall then have a period of ten (10) days
following receipt of the Transfer Notice to notify Tenant in writing that
Landlord elects either: (i) to terminate this Lease as to the space so affected
as of the date so requested by Tenant; or (ii) to consent to the proposed
assignment or sublease, subject, however, to Landlord’s prior written consent of
the proposed assignee or subtenant and of any related documents or agreements
associated with the assignment or sublease. If Landlord should fail to notify
Tenant in writing of such election within said period, Landlord shall be deemed
to have waived option (i) above, but written consent by Landlord of the proposed
assignee or subtenant shall still be required. If Landlord does not exercise
option (i) above, Landlord’s consent to a proposed assignment or sublease shall
not be unreasonably withheld, conditioned or delayed. Consent to any assignment
or subletting shall not constitute consent to any subsequent transaction to
which this Paragraph 21 applies.

(2) Conditions of Landlord’s Consent. Without limiting the other instances in
which it may be reasonable for Landlord to withhold Landlord’s consent to an
assignment or subletting, Landlord and Tenant acknowledge that it shall be
reasonable for Landlord to withhold Landlord’s consent in the following
instances: if the proposed assignee does not agree to be bound by and assume the
obligations of Tenant under this Lease in form and substance reasonably
satisfactory to Landlord; the use of the Premises by such proposed assignee or
subtenant would not be a Permitted Use or would violate any exclusivity or other
arrangement which Landlord has with any other tenant or occupant or any
Regulation or would increase the Occupancy Density or Parking Density of the
Building or Project, or would otherwise result in an undesirable tenant mix for
the Project as determined by Landlord; the proposed assignee or subtenant is not
of sound financial condition as determined by Landlord in Landlord’s reasonable
discretion; the proposed assignee or subtenant is a governmental agency; the
proposed assignee or subtenant does not have a good reputation as a tenant of
property or a good business reputation; the proposed assignee or subtenant is a
person with whom Landlord is negotiating to lease space in the Project or is a
present tenant of the Project; the assignment or subletting would entail any
Alterations which would lessen the value of the leasehold improvements in the
Premises or use of any Hazardous Materials or other noxious use or use which may
disturb other tenants of the Project; or Tenant is in default of any obligation
of Tenant under this Lease, or Tenant has defaulted under this Lease on three
(3) or more occasions during any twelve (12) months preceding the date that
Tenant shall request consent. Failure by or refusal of Landlord to consent to a
proposed assignee or subtenant shall not cause a termination of this Lease. Upon
a termination under Paragraph 21.A(l)(i), Landlord may lease the Premises to any
party, including parties with whom Tenant has negotiated an assignment or
sublease, without incurring any liability to Tenant. At the option of Landlord,
a surrender and termination of this Lease shall operate as an assignment to
Landlord of some or all subleases or subtenancies. Landlord shall exercise this
option by giving notice of that assignment to such subtenants on or before the
effective date of the surrender and termination. In connection with each request
for assignment or subletting, Tenant shall pay to Landlord Landlord’s standard
fee for approving such requests, as well as all costs incurred by Landlord or
any mortgagee or ground lessor in approving each such request and effecting any
such transfer, including, without limitation, reasonable attorneys’ fees.

(3) Permitted Transfers. An “Affiliate” means any entity that (i) controls, is
controlled by, or is under common control with Tenant, (ii) results from the
transfer of all or substantially all of Tenant’s assets or stock, or
(iii) results from the merger or consolidation of Tenant with another entity.
“Control” means the direct or indirect ownership of more than fifty percent
(50%) of the voting securities of an entity or possession of the right to vote
more than fifty percent (50%) of the voting interest in the ordinary direction
of the entity’s affairs. Notwithstanding anything to the contrary contained in
this Lease, Landlord’s consent is not required for any assignment of this Lease
or sublease of all or a portion of the Premises to an Affiliate so long as the
following conditions are met: (a) at least ten (10) business days before any
such assignment or sublease, Landlord receives written notice of such assignment
or sublease (as well as any documents or information reasonably requested by
Landlord regarding the proposed intended transfer and the transferee);
(b) Tenant is not then and has not been in default under this Lease; (c) if the
transfer is an assignment or any other transfer to an Affiliate other than a
sublease, the intended assignee assumes in writing all of Tenant’s obligations
under this Lease relating to the Premises in form satisfactory to Landlord or,
if the transfer is a sublease, the intended sublessee accepts the sublease in
form satisfactory to Landlord; (d) the intended transferee has a tangible net
worth, as evidenced by financial statements delivered to Landlord and certified
by an independent certified public accountant in accordance with generally
acceptable accounting principles that are consistently applied, at least equal
to an amount reasonably determined by Landlord to fulfill Tenant’s obligation
under the Lease; (e) the Premises shall continue to be operated solely for the
use specified in the Basic Lease Information; and (f) Tenant shall pay to
Landlord Landlord’s standard fee for approving assignments and subleases and all
costs reasonably incurred by Landlord or any mortgagee or ground lessor for such
assignment or subletting, including without limitation, reasonable attorneys’
fees. No transfer to an Affiliate in accordance with this subparagraph shall
relieve Tenant named herein of any obligation under this Lease or alter the
primary liability of Tenant named herein for the payment of Rent or for the
performance of any other obligation to be performed by Tenant, including the
obligations contained in Paragraph 25 with respect to any Affiliate.

B. Bonus Rent. Any Rent or other consideration realized by Tenant under any such
sublease or assignment in excess of the Rent payable hereunder, after
amortization of a reasonable brokerage commission incurred by Tenant, shall be
divided and paid, fifty percent (50%) to Tenant, fifty percent (50%) to
Landlord. In any subletting or assignment undertaken by Tenant, Tenant shall
diligently seek to obtain the maximum rental amount available in the marketplace
for comparable space available for primary leasing.

 

11



--------------------------------------------------------------------------------

C. Corporation. If Tenant is a corporation, a transfer of corporate shares by
sale, assignment, bequest, inheritance, operation of law or other disposition
(including such a transfer to or by a receiver or trustee in federal or state
bankruptcy, insolvency or other proceedings) resulting in a change in the
present control of such corporation or any of its parent corporations by the
person or persons owning a majority of said corporate shares, shall constitute
an assignment for purposes of this Lease.

D. Unincorporated Entity. If Tenant is a partnership, joint venture,
unincorporated limited liability company or other unincorporated business form,
a transfer of the interest of persons, firms or entities responsible for
managerial control of Tenant by sale, assignment, bequest, inheritance,
operation of law or other disposition, so as to result in a change in the
present control of said entity and/or of the underlying beneficial interests of
said entity and/or a change in the identity of the persons responsible for the
general credit obligations of said entity shall constitute an assignment for all
purposes of this Lease.

E. Liability. No assignment or subletting by Tenant, permitted or otherwise,
shall relieve Tenant of any obligation under this Lease or any guarantor of this
Lease of any liability under its guaranty or alter the primary liability of the
Tenant named herein for the payment of Rent or for the performance of any other
obligations to be performed by Tenant, including obligations contained in
Paragraph 25 with respect to any assignee or subtenant. Landlord may collect
rent or other amounts or any portion thereof from any assignee, subtenant, or
other occupant of the Premises, permitted or otherwise, and apply the net rent
collected to the Rent payable hereunder, but no such collection shall be deemed
to be a waiver of this Paragraph 21, or the acceptance of the assignee,
subtenant or occupant as tenant, or a release of Tenant from the further
performance by Tenant of the obligations of Tenant under this Lease or of any
guarantor. Any assignment or subletting which conflicts with the provisions
hereof shall be void.

22. AUTHORITY

Landlord represents and warrants that it has full right and authority to enter
into this Lease and to perform all of Landlord’s obligations hereunder and that
all persons signing this Lease on its behalf are authorized to do. Tenant and
the person or persons, if any, signing on behalf of Tenant, jointly and
severally represent and warrant that Tenant has full right and authority to
enter into this Lease, and to perform all of Tenant’s obligations hereunder, and
that all persons signing this Lease on its behalf are authorized to do so.

23. CONDEMNATION

A. Condemnation Resulting in Termination. If the whole or any substantial part
of the Premises should be taken or condemned for any public use under any
Regulation, or by right of eminent domain, or by private purchase in lieu
thereof, and the taking would prevent or materially interfere with the Permitted
Use of the Premises, either party shall have the right to terminate this Lease
at its option. If any material portion of the Building or Project is taken or
condemned for any public use under any Regulation, or by right of eminent
domain, or by private purchase in lieu thereof, Landlord may terminate this
Lease at its option. In either of such events, the Rent shall be abated during
the unexpired portion of this Lease, effective when the physical taking of said
Premises shall have occurred.

B. Condemnation Not Resulting in Termination. If a portion of the Project of
which the Premises are a part should be taken or condemned for any public use
under any Regulation, or by right of eminent domain, or by private purchase in
lieu thereof, and the taking prevents or materially interferes with the
Permitted Use of the Premises, and this Lease is not terminated as provided in
Paragraph 23. A. above, the Rent payable hereunder during the unexpired portion
of this Lease shall be reduced, beginning on the date when the physical taking
shall have occurred, to such amount as may be fair and reasonable under all of
the circumstances, but only after giving Landlord credit for all sums received
or to be received by Tenant by the condemning authority. Notwithstanding
anything to the contrary contained in this Paragraph, if the temporary use or
occupancy of any part of the Premises shall be taken or appropriated under power
of eminent domain during the Term, this Lease shall be and remain unaffected by
such taking or appropriation and Tenant shall continue to pay in full all Rent
payable hereunder by Tenant during the Term; in the event of any such temporary
appropriation or taking. Tenant shall be entitled to receive that portion of any
award which represents compensation for the use of or occupancy of the Premises
during the unexpired Term.

C. Award. Landlord shall be entitled to (and Tenant shall assign to Landlord)
any and all payment, income, rent, award or any interest therein whatsoever
which may be paid or made in connection with such taking or conveyance and
Tenant shall have no claim against Landlord or otherwise for any sums paid by
virtue of such proceedings, whether or not attributable to the value of any
unexpired portion of this Lease, except as expressly provided in this Lease.
Notwithstanding the foregoing, any compensation specifically and separately
awarded Tenant for Tenant’s personal property and moving costs, shall be and
remain the property of Tenant.

D. Waiver of CCP§1265.130. Each party waives the provisions’ of California Civil
Code Procedure Section 1265.130 allowing either party to petition the superior
court to terminate this Lease as a result of a partial taking.

24. CASUALTY DAMAGE

A. General. If the Premises or Building should be damaged or destroyed by fire,
tornado, or other casualty (collectively, “Casualty”), Tenant shall give
immediate written notice thereof to Landlord. Within thirty (30) days after
Landlord’s receipt of such notice, Landlord shall notify Tenant whether in
Landlord’s estimation material restoration of the Premises can reasonably be
made within one hundred eighty (180) days from the date of such notice and
receipt of required permits for such restoration. Landlord’s determination shall
be binding on Tenant.

B. Within 180 Days. If the Premises or Building should be damaged by Casualty to
such extent that material restoration can in Landlord’s estimation be reasonably
completed within one hundred eighty (180) days after the date of such notice and
receipt of required permits for such restoration, this Lease shall not
terminate. Provided that insurance proceeds are received by Landlord to fully
repair the damage, Landlord shall proceed to rebuild and repair the Premises
diligently and in the manner determined by Landlord, except that Landlord shall
not be required to rebuild, repair or replace any part of any Alterations which
may have been placed on or about the Premises or paid for by Tenant. If the
Premises are untenantable in whole or in part following such damage, the Rent
payable hereunder during the period in which they are untenantable shall be
abated proportionately.

C. Greater than 180 Days. If the Premises or Building should be damaged by
Casualty to such extent that rebuilding or repairs cannot in Landlord’s
estimation be reasonably completed within one hundred eighty (180) days after
the date of such notice and receipt of required permits for such rebuilding or
repair, then Landlord shall have the option of either: (1) terminating this
Lease effective upon the date of the occurrence of such damage, in which event
the Rent shall be abated during the unexpired portion of this Lease; or
(2) electing to rebuild or repair the Premises diligently and in the manner
determined by Landlord. Landlord shall notify Tenant of its election within
thirty (30) days after Landlord’s receipt of notice of the damage or
destruction. Notwithstanding the above, Landlord shall not be required to
rebuild, repair or replace any part of any Alterations which may have been
placed, on or about the Premises or paid for by Tenant. If the Premises are
untenantable in whole or in part following such damage, the Rent payable
hereunder during the period in which they are untenantable shall be abated
proportionately.

D. Tenant’s Fault. Notwithstanding anything herein to the contrary, if the
Premises or any other portion of the Building are damaged by Casualty resulting
from the fault, active negligence, or breach of this Lease by Tenant or any of
Tenant’s Parties, Base Rent

 

12



--------------------------------------------------------------------------------

and Additional Rent shall not be diminished during the repair of such damage and
Tenant shall be liable to Landlord for the cost and expense of the repair and
restoration of the Building caused thereby to the extent such cost and expense
is not covered by insurance proceeds.

E. Insurance Proceeds. Notwithstanding anything herein to the contrary, if the
Premises or Building are damaged or destroyed and are not fully covered by the
insurance proceeds received by Landlord or if the holder of any indebtedness
secured by a mortgage or deed of trust covering the Premises requires that the
insurance proceeds be applied to such indebtedness, then in either case Landlord
shall have the right to terminate this Lease by delivering written notice of
termination to Tenant within thirty (30) days after the date of notice to
Landlord that said damage or destruction is not fully covered by insurance or
such requirement is made by any such holder, as the case may be, whereupon this
Lease shall terminate.

F. Waiver. This Paragraph 24 shall be Tenant’s sole and exclusive remedy in the
event of damage or destruction to the Premises or the Building. As a material
inducement to Landlord entering into this Lease, Tenant hereby waives any rights
it may have under Sections 1932, 1933(4), 1941 or 1942 of the Civil Code of
California with respect to any destruction of the Premises, Landlord’s
obligation for tenantability of the Premises and Tenant’s right to make repairs
and deduct the expenses of such repairs, or under any similar law, statute or
ordinance now or hereafter in effect.

G. Tenant’s Personal Property. In the event of any damage or destruction of the
Premises or the Building, under no circumstances shall Landlord be required to
repair any injury or damage to, or make any repairs to or replacements of,
Tenant’s personal property.

25. HOLDING OVER

Unless Landlord expressly consents in writing to Tenant’s holding over, Tenant
shall be unlawfully and illegally in possession of the Premises, whether or not
Landlord accepts any rent from Tenant or any other person while Tenant remains
in possession of the Premises without Landlord’s written consent. If Tenant
shall retain possession of the Premises or any portion thereof without
Landlord’s consent following the expiration of this Lease or sooner termination
for any reason, then Tenant shall pay to Landlord for each day of such retention
one hundred twenty-five percent (125%) the amount of daily rental as of the last
month prior to the date of expiration or earlier termination. Tenant shall also
indemnify, defend, protect and hold Landlord harmless from any loss, liability
or cost, including consequential and incidental damages (provided that if
Landlord has knowledge that consequential damage will be incurred, it will
provide reasonable notice thereof to Tenant that such consequential damages will
be incurred) and reasonable attorneys’ fees, incurred by Landlord resulting from
delay by Tenant in surrendering the Premises, including, without limitation, any
claims made by the succeeding tenant founded on such delay. Acceptance of Rent
by Landlord following expiration or earlier termination of this Lease, or
following demand by Landlord for possession of the Premises, shall not
constitute a renewal of this Lease, and nothing contained in this Paragraph 25
shall waive Landlord’s right of reentry or any other right. Additionally, if
upon expiration or earlier termination of this Lease, or following demand by
Landlord for possession of the Premises, Tenant has not fulfilled its obligation
with respect to repairs and cleanup of the Premises or any other Tenant
obligations as set forth in this Lease, then Landlord shall have the right to
perform any such obligations as it deems necessary at Tenant’s sole cost and
expense, and any time required by Landlord to complete such obligations shall be
considered a period of holding over and the terms of this Paragraph 25 shall
apply. The provisions of this Paragraph 25 shall survive any expiration or
earlier termination of this Lease.

26. DEFAULT

A. Events of Default. The occurrence of any of the following shall constitute an
event of default on the part of Tenant:

(1) Abandonment. Abandonment of the Premises for a continuous period in excess
of five (5) days. Tenant waives its rights under Section 1951.3 of the Civil
Code of the State of California, provided such notice is prepared in the manner
and served in accordance with the requirements of Section 1951.3.

(2) Nonpayment of Rent. Failure to pay any installment of Rent or any other
amount due and payable hereunder within five (5) days when said payment is due,
as to which time is of the essence.

(3) Other Obligations. Failure to perform any obligation, agreement or covenant
under this Lease other than those matters specified in subparagraphs (1) and
(2) of this Paragraph 26.A., and in Paragraphs 8, 16, 18 and 25, such failure
continuing for fifteen (15) days after written notice of such failure, as to
which time is of the essence; provided, however, if the nature of Tenant’s
default under this subparagraph is such that it cannot be remedied within said
fifteen (15) days, Tenant may have a reasonable time thereafter to complete such
cure if Tenant has commenced and is diligently pursuing such cure within said
fifteen (15) day period.

(4) General Assignment. A general assignment by Tenant for the benefit of
creditors.

(5) Bankruptcy. The filing of any voluntary petition in bankruptcy by Tenant, or
the filing of an involuntary petition by Tenant’s creditors, which involuntary
petition remains undischarged for a period of thirty (30) days. If under
applicable law, the trustee in bankruptcy or Tenant has the right to affirm this
Lease and continue to perform the obligations of Tenant hereunder, such trustee
or Tenant shall, in such time period as may be permitted by the bankruptcy court
having jurisdiction, cure all defaults of Tenant hereunder outstanding as of the
date of the affirmance of this Lease and provide to Landlord such adequate
assurances as may be necessary to ensure Landlord of the continued performance
of Tenant’s obligations under this Lease.

(6) Receivership. The employment of a receiver to take possession of
substantially all of Tenant’s assets or Tenant’s leasehold of the Premises, if
such appointment remains undismissed or undischarged for a period of thirty
(30) days after the order therefor.

(7) Attachment. The attachment, execution or other judicial seizure of all or
substantially all of Tenant’s assets or Tenant’s leasehold of the Premises, if
such attachment or other seizure remains undismissed or undischarged for a
period of fifteen (15) days after the levy thereof.

(8) Insolvency. The admission by Tenant in writing of its inability to pay its
debts as they become due.

B. Remedies Upon Default.

(1) Termination. In the event of the occurrence of any event of default,
Landlord shall have the right to give a written termination notice to Tenant,
and on the date specified in such notice, Tenant’s right to possession shall
terminate, and this Lease shall terminate unless on or before such date all Rent
in arrears and all costs and expenses incurred by or on behalf of Landlord
hereunder shall have been paid by Tenant and all other events of default of this
Lease by Tenant at the time existing shall have been fully remedied to the
satisfaction of Landlord. At any time after such termination, Landlord may
recover possession of the Premises or any part thereof and expel and remove
therefrom Tenant and any other person occupying the same, including any
subtenant or subtenants notwithstanding Landlord’s consent to any sublease, by
any lawful means, and again repossess and enjoy

 

13



--------------------------------------------------------------------------------

the Premises without prejudice to any of the remedies that Landlord may have
under this Lease, or at law or equity by any reason of Tenant’s default or of
such termination. Landlord hereby reserves the right, but shall not have the
obligation, to recognize the continued possession of any subtenant. The delivery
or surrender to Landlord by or on behalf of Tenant of keys, entry codes, or
other means to bypass security at the Premises shall not terminate this Lease.

(2) Continuation After Default. Even though an event of default may have
occurred, this Lease shall continue in effect for so long as Landlord does not
terminate Tenant’s right to possession under Paragraph 26.B(1) hereof. Landlord
shall have the remedy described in California Civil Code Section 1951.4
(“Landlord may continue this Lease in effect after Tenant’s breach and
abandonment and recover Rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations”), or any successor
code section. Accordingly, if Landlord does not elect to terminate this Lease on
account of any event of default by Tenant, Landlord may enforce all of
Landlord’s rights and remedies under this Lease, including the right to recover
Rent as it becomes due. Acts of maintenance, preservation or efforts to lease
the Premises or the appointment of a receiver under application of Landlord to
protect Landlord’s interest under this Lease or other entry by Landlord upon the
Premises shall not constitute an election to terminate Tenant’s right to
possession.

C. Damages After Default. Should Landlord terminate this Lease pursuant to the
provisions of Paragraph 26.B(1) hereof, Landlord shall have the rights and
remedies of a Landlord provided by Section 1951.2 of the Civil Code of the State
of California, or any successor code sections. Upon such termination, in
addition to any other rights and remedies to which Landlord may be entitled
under applicable law or at equity, Landlord shall be entitled to recover from
Tenant: (1) the worth at the time of award of the unpaid Rent and other amounts
which had been earned at the time of termination, (2) the worth at the time of
award of the amount by which the unpaid Rent and other amounts that would have
been earned after the date of termination until the time of award exceeds the
amount of such Rent loss that Tenant proves could have been reasonably avoided;
(3) the worth at the time of award of the amount by which the unpaid Rent and
other amounts for the balance of the Term after the time of award exceeds the
amount of such Rent loss that the Tenant proves could be reasonably avoided; and
(4) any other amount and court costs necessary to compensate Landlord for all
detriment proximately caused by Tenant’s failure to perform Tenant’s obligations
under this Lease or which, in the ordinary course of things, would be likely to
result therefrom. The “worth at the time of award” as used in (1) and (2) above
shall be computed at the Applicable Interest Rate (defined below). The “worth at
the time of award” as used in (3) above shall be computed by discounting such
amount at the Federal Discount Rate of the Federal Reserve Bank of San Francisco
at the time of award plus one percent (1%). If this Lease provides for any
periods during the Term during which Tenant is not required to pay Base Rent or
if Tenant otherwise receives a Rent concession, then upon the occurrence of an
event of default, Tenant shall owe to Landlord the full amount of such Base Rent
or value of such Rent concession, plus interest at the Applicable Interest Rate,
calculated from the date that such Base Rent or Rent concession would have been
payable.

D. Late Charge. In addition to its other remedies, Landlord shall have the right
without notice or demand to add to the amount of any payment required to be made
by Tenant hereunder, and which is not paid and received by Landlord on or before
the fifth day of each calendar month, an amount equal to an amount equal to five
percent (5%) of the delinquent amount, or $150.00, whichever amount is greater,
for each month or portion thereof that the delinquency remains outstanding to
compensate Landlord for the loss of the use of the amount not paid and the
administrative costs caused by the delinquency, the parties agreeing that
Landlord’s damage by virtue of such delinquencies would be extremely difficult
and impracticable to compute and the amount stated herein represents a
reasonable estimate thereof. Notwithstanding the foregoing, for the first such
late payment in a given twelve (12) calendar month period, Landlord shall first
deliver written notice to Tenant of such late payment. Any waiver by Landlord of
any late charges or failure to claim the same shall not constitute a waiver of
other late charges or any other remedies available to Landlord.

E. Interest. Interest shall accrue on all sums not paid when due hereunder at
the lesser of eighteen percent (18%) per annum or the maximum interest rate
allowed by law (“Applicable Interest Rate”) from the due date until paid.

F. Remedies Cumulative. All of Landlord’s rights, privileges and elections or
remedies are cumulative and not alternative, to the extent permitted by law and
except as otherwise provided herein.

G. Replacement of Statutory Notice Requirements. When this Lease requires
service of a notice, that notice shall replace rather than supplement any
equivalent or similar statutory notice, including any notice required by
California Code of Civil Procedure Section 1161 or any similar or successor
statute. When a statute requires service of a notice in a particular manner,
service of that notice (or a similar notice required by this Lease) in the
manner required by this Paragraph 26 shall replace and satisfy the statutory
service-of-notice procedures, including those required by California Code of
Civil Procedure Section 1162 or any similar or successor statute.

27. LIENS

Tenant shall at all times keep the Premises and the Project free from liens
arising out of or related to work or services performed, materials or supplies
furnished or obligations incurred by or on behalf of Tenant or in connection
with work made, suffered or done by or on behalf of Tenant in or on the Premises
or Project. If Tenant shall not, within ten (10) days following the imposition
of any such lien, cause the same to be released of record by payment or posting
of a proper bond, Landlord shall have, in addition to all other remedies
provided herein and by law, the right, but not the obligation, to cause the same
to be released by such means as Landlord shall deem proper, including payment of
the claim giving rise to such lien. All sums paid by Landlord on behalf of
Tenant and all expenses incurred by Landlord in connection therefor shall be
payable to Landlord by Tenant on demand with interest at the Applicable Interest
Rate as Additional Rent. Landlord shall have the right at all times to post and
keep posted on the Premises any notices permitted or required by law, or which
Landlord shall deem proper, for the protection of Landlord, the Premises, the
Project and any other party having an interest therein, from mechanics’ and
materialmen’s liens, and Tenant shall give Landlord not less than ten
(10) business days prior written notice of the commencement of any work in the
Premises or Project which could lawfully give rise to a claim for mechanics’ or
materialmen’s liens to permit Landlord to post and record a timely notice of
non-responsibility, as Landlord may elect to proceed or as the law may from time
to time provide, for which purpose, if Landlord shall so determine, Landlord may
enter the Premises. Tenant shall not remove any such notice posted by Landlord
without Landlord’s consent, and in any event not before completion of the work
which could lawfully give rise to a claim for mechanics’ or materialmen’s liens.

28. SUBSTITUTION

Intentionally Deleted

29. TRANSFERS BY LANDLORD

In the event of a sale or conveyance by Landlord of the Building or a
foreclosure by any creditor of Landlord, the same shall operate to release
Landlord from any liability upon any of the covenants or conditions, express or
implied, herein contained in favor of Tenant, to the extent required to be
performed after the passing of title to Landlord’s successor-in-interest. In
such event, Tenant agrees to look solely to the responsibility of the
successor-in-interest of Landlord under this Lease with respect to the
performance of the covenants and duties of “Landlord” to be performed after the
passing of title to Landlord’s successor-in-interest. This Lease and all of
Tenant’s rights under this Lease, shall not be affected by any such sale or
conveyance by Landlord of the Building or a foreclosure by any creditor of
Landlord and Tenant agrees to attorn to the purchaser or assignee. Landlord’s
successor(s)-in-interest shall not have liability to Tenant with respect to

 

14



--------------------------------------------------------------------------------

the failure to perform any of the obligations of “Landlord,” to the extent
required to be performed prior to the date such successor(s)-in-interest became
the owner of the Building.

30. RIGHT OF LANDLORD TO PERFORM TENANT’S COVENANTS

All covenants and agreements to be performed by Tenant under any of the terms of
this Lease shall be performed by Tenant at Tenant’s sole cost and expense and
without any abatement of Rent. If Tenant shall fail to pay any sum of money,
other than Base Rent, required to be paid by Tenant hereunder or shall fail to
perform any other act on Tenant’s part to be performed hereunder, including
Tenant’s obligations under Paragraph 11 hereof, and such failure shall continue
for fifteen (15) days after notice thereof by Landlord, in addition to the other
rights and remedies of Landlord, Landlord may make any such payment and perform
any such act on Tenant’s part. In the case of an emergency, no prior
notification by Landlord shall be required. Landlord may take such actions
without any obligation and without releasing Tenant from any of Tenant’s
obligations. All sums so paid by Landlord and all incidental costs incurred by
Landlord and interest thereon at the Applicable Interest Rate, from the date of
payment by Landlord, shall be paid to Landlord on demand as Additional Rent.

31. WAIVER

If either Landlord or Tenant waives the performance of any term, covenant or
condition contained in this Lease, such waiver shall not be deemed to be a
waiver of any subsequent breach of the same or any other term, covenant or
condition contained herein, or constitute a course of dealing contrary to the
expressed terms of this Lease. The acceptance of Rent by Landlord (including,
without limitation, through any “lockbox”) shall not constitute a waiver of any
preceding breach by Tenant of any term, covenant or condition of this Lease,
regardless of Landlord’s knowledge of such preceding breach at the time Landlord
accepted such Rent. Failure by Landlord to enforce any of the terms, covenants
or conditions of this Lease for any length of time shall not be deemed to waive
or decrease the right of Landlord to insist thereafter upon strict performance
by Tenant. Waiver by Landlord of any term, covenant or condition contained in
this Lease may only be made by a written document signed by Landlord, based upon
full knowledge of the circumstances.

32. NOTICES

Each provision of this Lease or of any applicable governmental laws, ordinances,
regulations and other requirements with reference to sending, mailing, or
delivery of any notice or the making of any payment by Landlord or Tenant to the
other shall be deemed to be complied with when and if the following steps are
taken;

A. Rent. All Rent and other payments required to be made by Tenant to Landlord
hereunder shall be payable to Landlord at Landlord’s Remittance Address set
forth in the Basic Lease Information, or at such other address as Landlord may
specify from time to time by written notice delivered in accordance herewith.
Tenant’s obligation to pay Rent and any other amounts to Landlord under the
terms of this Lease shall not be deemed satisfied until such Rent and other
amounts have been actually received by Landlord.

B. Other. All notices, demands, consents and approvals which may or are required
to be given by either party to the other hereunder shall be in writing and
either personally delivered, sent by commercial overnight courier, mailed,
certified or registered, postage prepaid or sent by facsimile with confirmed
receipt (and with an original sent by commercial overnight courier), and in each
case addressed to the party to be notified at the Notice Address for such party
as specified in the Basic Lease Information or to such other place as the party
to be notified may from time to time designate by at least fifteen (15) days
notice to the notifying party. Notices shall be deemed served upon receipt or
refusal to accept delivery. Tenant appoints as its agent to receive the service
of all default notices and notice of commencement of unlawful detainer
proceedings the person in charge of or apparently in charge of occupying the
Premises at the time, and, if there is no such person, then such service may be
made by attaching the same on the main entrance of the Premises.

C. Required Notices. Tenant shall immediately notify Landlord in writing of any
notice of a violation or a potential or alleged violation of any Regulation that
relates to the Premises or the Project, or of any inquiry, investigation,
enforcement or other action that is instituted or threatened by any governmental
or regulatory agency against Tenant or any other occupant of the Premises, or
any claim that is instituted or threatened by any third party that relates to
the Premises or the Project.

33. ATTORNEYS’ FEES

If Landlord places the enforcement of this Lease, or any part thereof, or the
collection of any Rent due, or to become due hereunder, or recovery of
possession of the Premises in the hands of an attorney, Tenant shall pay to
Landlord, upon demand, Landlord’s reasonable attorneys’ fees and court costs,
whether incurred without trial, at trial, appeal or review. In any action which
Landlord or Tenant brings to enforce its respective rights hereunder, the
unsuccessful party shall pay all costs incurred by the prevailing party
including reasonable attorneys’ fees, to be fixed by the court, and said costs
and attorneys’ fees shall be a part of the judgment in said action.

34. SUCCESSORS AND ASSIGNS

This Lease shall be binding upon and inure to the benefit of Landlord, its
successors and assigns, and shall be binding upon and inure to the benefit of
Tenant, its successors, and to the extent assignment is approved by Landlord as
provided hereunder, Tenant’s assigns.

35. FORCE MAJEURE

If performance by a party of any portion of this Lease is made impossible by any
prevention, delay, or stoppage caused by strikes, lockouts, labor disputes, acts
of God, inability to obtain services, labor, or materials or reasonable
substitutes for those items, government actions, civil commotions, fire or other
casualty, or other causes beyond the reasonable control of the party obligated
to perform, performance by that party for a period equal to the period of that
prevention, delay, or stoppage is excused. Tenant’s obligation to pay Rent,
however, is not excused by this Paragraph 35.

36. SURRENDER OF PREMISES

Tenant shall, upon expiration or sooner termination of this Lease, surrender the
Premises to Landlord in the same condition as existed on the date Tenant
originally took possession thereof, ordinary wear and tear, and damage from
casualty or condemnation excepted. Tenant shall remove all of its debris from
the Project. At or before the time of surrender, Tenant shall comply with the
terms of Paragraph 12.A. hereof with respect to Alterations to the Premises and
all other matters addressed in such Paragraph. If the Premises are not so
surrendered at the expiration or sooner termination of this Lease, the
provisions of Paragraph 25 hereof shall apply. All keys to the Premises or any
part thereof shall be surrendered to Landlord upon expiration or sooner
termination of the Term. Tenant shall give written notice to Landlord at least
thirty (30) days prior to vacating the Premises and shall meet with Landlord for
a joint inspection of the Premises at the time of vacating, but nothing
contained herein shall be construed as an extension of the Term or as a consent
by Landlord to any holding over by Tenant. In the event of Tenant’s failure to
give such notice or participate in such joint inspection, Landlord’s inspection
at or after Tenant’s vacating the Premises shall conclusively be deemed correct
for purposes of determining Tenant’s responsibility for repairs and restoration.
Any delay caused by Tenant’s failure to carry out its obligations under this
Paragraph 36 beyond the term hereof, shall constitute unlawful and illegal
possession of Premises under Paragraph 25 hereof.

 

15



--------------------------------------------------------------------------------

37. PARKING

So long as Tenant is occupying the Premises, Tenant and Tenant’s Parties shall
have the right to use up to the number of parking spaces, if any, specified in
the Basic Lease Information on an unreserved, nonexclusive, first come, first
served basis, for passenger-size automobiles, in the parking areas in the
Project designated from time to time by Landlord for use in common by tenants of
the Building. The parking rights granted under this Paragraph 37 are personal of
Tenant and any Affiliate of Tenant and are not transferable except upon the
express written consent of Landlord, which shall not be unreasonably withheld.

Tenant may request additional parking spaces from time to time and if Landlord
in its sole discretion agrees to make such additional spaces available for use
by Tenant, such spaces shall be provided on a month-to-month unreserved and
nonexclusive basis (unless otherwise agreed in writing by Landlord), and subject
to such parking charges as Landlord shall determine, and shall otherwise be
subject to such terms and conditions as Landlord may require.

Tenant shall at all times comply and shall cause all Tenant’s Parties and
visitors to comply with all Regulations and any rules and regulations
established from time to time by Landlord relating to parking at the Project,
including any keycard, sticker or other identification or entrance system, and
hours of operation, as applicable.

Landlord shall have no liability for any damage to property or other items
located in the parking areas of the Project, nor for any personal injuries or
death arising out of the use of parking areas in the Project by Tenant or any
Tenant’s Parties. Without limiting the foregoing, if Landlord arranges for the
parking areas to be operated by an independent contractor not affiliated with
Landlord, Tenant acknowledges that Landlord shall have no liability for claims
arising through acts or omissions of such independent contractor. In all events,
Tenant agrees to look first to its insurance carrier and to require that
Tenant’s Parties look first to their respective insurance carriers for payment
of any losses sustained in connection with any use of the parking areas.

Landlord reserves the right to assign specific spaces, and to reserve spaces for
visitors, small cars, disabled persons or for other tenants or guests, and
Tenant shall not park and shall not allow Tenant’s Parties to park in any such
assigned or reserved spaces. Tenant may validate visitor parking by such method
as Landlord may approve, at the validation rate from time to time generally
applicable to visitor parking. Landlord also reserves the right to alter,
modify, relocate or close all or any portion of the parking areas in order to
make repairs or perform maintenance service, or to restripe or renovate the
parking areas, or if required by casualty, condemnation, act of God, Regulations
or for any other reason deemed reasonable by Landlord.

Tenant shall pay to Landlord (or Landlord’s parking contractor, if so directed
in writing by Landlord), as Additional Rent hereunder, the monthly charges
established from time to time by Landlord for parking in such parking areas
(which shall initially be the charge specified in the Basic Lease Information,
as applicable). Such parking charges shall be payable in advance with Tenant’s
payment of Basic Rent. No deductions from the monthly parking charge shall be
made for days on which the Tenant does not use any of the parking spaces
entitled to be used by Tenant.

38. MISCELLANEOUS

A. General. The term “Tenant” or any pronoun used in place thereof shall
indicate and include the masculine or feminine, the singular or plural number,
individuals, firms or corporations, and their respective successors, executors,
administrators and permitted assigns, according to the context hereof.

B. Time. Time is of the essence regarding this Lease and all of its provisions.

C. Choice of Law. This Lease shall in all respects be governed by the laws of
the State of California.

D. Entire Agreement. This Lease, together with its Exhibits, addenda and
attachments and the Basic Lease Information, contains all the agreements of the
parties hereto and supersedes any previous negotiations. There have been no
representations made by the Landlord or understandings made between the parties
other than those set forth in this Lease and its Exhibits, addenda and
attachments and the Basic Lease Information.

E. Modification. This Lease may not be modified except by a written instrument
signed by the parties hereto. Tenant accepts the area of the Premises as
specified in the Basic Lease Information as the approximate area of the Premises
for all purposes under this Lease, and acknowledges and agrees that no other
definition of the area (rentable, usable or otherwise) of the Premises shall
apply. Tenant shall in no event be entitled to a recalculation of the square
footage of the Premises, rentable, usable or otherwise, and no recalculation, if
made, irrespective of its purpose, shall reduce Tenant’s obligations under this
Lease in any manner, including without limitation the amount of Base Rent
payable by Tenant or Tenant’s Proportionate Share of the Building and of the
Project.

F. Severability. If, for any reason whatsoever, any of the provisions hereof
shall be unenforceable or ineffective, all of the other provisions shall be and
remain in full force and effect.

G. Recordation. Tenant shall not record this Lease or a short form memorandum
hereof.

H. Examination of Lease. Submission of this Lease to Tenant does not constitute
an option or offer to lease and this Lease is not effective otherwise until
execution and delivery by both Landlord and Tenant.

I. Accord and Satisfaction. No payment by Tenant of a lesser amount than the
total Rent due nor any endorsement on any check or letter accompanying any check
or payment of Rent shall be deemed an accord and satisfaction of full payment of
Rent, and Landlord may accept such payment without prejudice to Landlord’s right
to recover the balance of such Rent or to pursue other remedies. All offers by
or on behalf of Tenant of accord and satisfaction are hereby rejected in
advance.

J. Easements. Landlord may grant easements on the Project and dedicate for
public use portions of the Project without Tenant’s consent; provided that no
such grant or dedication shall materially interfere with Tenant’s Permitted Use
of the Premises. Upon Landlord’s request, Tenant shall execute, acknowledge and
deliver to Landlord documents, instruments, maps and plats necessary to
effectuate Tenant’s covenants hereunder.

K. Drafting and Determination Presumption. The parties acknowledge that this
Lease has been agreed to by both the parties, that both Landlord and Tenant have
consulted with attorneys with respect to the terms of this Lease and that no
presumption shall be created against Landlord because Landlord drafted this
Lease. Except as otherwise specifically set forth in this Lease, with respect to
any consent, determination or estimation of Landlord required or allowed in this
Lease or requested of Landlord, Landlord’s consent, determination or estimation
shall be given or made solely by Landlord in Landlord’s good faith opinion,
whether or not objectively reasonable. If Landlord fails to respond to any
request for its consent within the time period, if any, specified in this Lease,
Landlord shall be deemed to have disapproved such request.

 

16



--------------------------------------------------------------------------------

L. Exhibits. The Basic Lease Information, and the Exhibits, addenda and
attachments attached hereto are hereby incorporated herein by this reference and
made a part of this Lease as though fully set forth herein.

M. No Light, Air or View Easement. Any diminution or shutting off of light, air
or view by any structure which may be erected on lands adjacent to or in the
vicinity of the Building shall in no way affect this Lease or impose any
liability on Landlord.

N. No Third Party Benefit. This Lease is a contract between Landlord and Tenant
and nothing herein is intended to create any third party benefit.

O. Quiet Enjoyment. Upon payment by Tenant of the Rent, and upon the observance
and performance of all of the other covenants, terms and conditions on Tenant’s
part to be observed and performed, Tenant shall peaceably and quietly hold and
enjoy the Premises for the term hereby demised without hindrance or interruption
by Landlord or any other person or persons lawfully or equitably claiming by,
through or under Landlord, subject, nevertheless, to all of the other terms and
conditions of this Lease. Landlord shall not be liable for any hindrance,
interruption, interference or disturbance by other tenants or third persons, nor
shall Tenant be released from any obligations under this Lease because of such
hindrance, interruption, interference or disturbance.

P. Counterparts. This Lease may be executed in any number of counterparts, each
of which shall be deemed an original.

Q. Multiple Parties. If more than one person or entity is named herein as
Tenant, such multiple parties shall have joint and several responsibility to
comply with the terms of this Lease.

R. Prorations. Any Rent or other amounts payable to Landlord by Tenant hereunder
for any fractional month shall be prorated based on a month of 30 days. As used
herein, the term “fiscal year” shall mean the calendar year or such other fiscal
year as Landlord may deem appropriate.

39. ADDITIONAL PROVISIONS

A. Rental Adjustments. The base rental is $9,222.00 per month plus operating
expenses per Paragraph 7 of the Lease Agreement. Operating expenses for the 2005
calendar year are estimated at $4,304.00 per month. Direct operating expenses
are estimated a year in advance and collected on a monthly basis. Any
adjustments necessary (up or down) will be made at the end of each operating
year. Rental shall be Tenant’s Proportionate Share of Operating Expenses per
Paragraph 7 of this Lease, plus the base rental of $9,222.00 adjusted annually
at the end of each 12-month period from lease commencement as follows:

 

Period:    Base Rent: Month 1    Base Rent for month 1 shall be $0.00. Months
2-12    Base Rent for months 2 through 12 of the Term shall be $9,222.00 per
month. Months 13-24    Base Rent for months 13 through 24 of the Term shall be
$9,529.00 per month. Months 25-36    Base Rent for months 25 through 36 of the
Term shall be $9,837.00 per month. Months 37-48    Base Rent for months 37
through 48 of the Term shall be $10,144.00 per month. Months 49-60    Base Rent
for months 49 through 60 of the Term shall be $10,452.00 per month. Month 61   
Base Rent for month 61 shall be $10,759.00.

B. Appliances. Repair, maintenance and replacement of all kitchen appliances,
including, but not limited to refrigerators, dishwasher, hot water heater, Insta
Hot, faucets, hot and cold water supply lines serving appliances, P-traps and
disposals, shall be the sole responsibility of Tenant.

C. Option to Renew. Tenant shall, provided this Lease is in full force and
effect and Tenant is not and has not been in default under any of the terms and
conditions of this Lease, have one (1) Successive option to renew this Lease for
a term of five years each, for the Premises in “as-is” condition and on the same
terms and conditions set forth in this Lease, except as modified by the terms,
covenants and conditions set forth below:

 

  (1) If Tenant elects to exercise such option, then Tenant shall provide
Landlord with written notice no earlier than the date which is 270 days prior to
the expiration of the then current term of this Lease, but no later than 5:00
p.m. (Pacific Standard Time) on the date which 180 days prior to the expiration
of the then current term of the Lease. If Tenant fails to provide such notice,
Tenant shall have no further or additional right to extend or renew the term of
this Lease.

 

  (2) The Base Rent in effect at the expiration of the then current Term of this
Lease shall be adjusted to reflect ninety-five percent (95%) of the then-current
fair market rental for comparable space in the Building or Project and in other
similar buildings in the same rental market as of the date the renewal term is
to commence, taking into account the specific provisions of this Lease which
will remain constant.

 

  (3)

Landlord shall advise Tenant of the new Base Rent for the Premises for the
applicable renewal term which will be based on Landlord’s reasonable
determination of fair market rental value as well as additional terms and
conditions for the renewal term, no later than fifteen (15) days after receipt
of notice of Tenant’s exercise of its option to renew. Tenant shall have
(15) days after receipt of such notification from Landlord to accept the new
Base Rent, terms and conditions. If Tenant does not accept Landlord’s
determination of the new Base Rent, terms and conditions within such fifteen
(15) days by giving written notice to Landlord that they cannot agree on the
fair market rental value, each shall specify in writing to the other the name
and address of a person to act as the appraiser on its behalf within ten
(10) days of such written notice. Each such person shall be an MAI certified
commercial real estate broker or appraiser with at least five (5) years of
experience with the prevailing market rents for the area in which the Premises
are located. If either party fails to timely appoint an appraiser, the
determination of the timely appointed appraiser shall be final and binding. The
two appraisers shall have twenty-one (21) days from the day of their respective
appointments (the “Determination Period”) to make their respective
determinations and agree on the fair market rental value. If the two appraisers
selected by the Landlord and Tenant cannot reach agreement on the fair market
rental value, such appraisers shall within five (5) business days jointly
appoint an impartial third appraiser with qualifications similar to those of the
first two appraisers, and the Fair Market Rental Value shall be established by
the three appraisers in accordance with the following procedures: The appraiser
selected by each party shall state in writing his determination of the fair
market rental value, which determination will provide for periodic adjustments
to the Base Rent if such appraiser believes that such adjustments are
appropriate. The first two appraisers shall arrange for the simultaneous

 

17



--------------------------------------------------------------------------------

 

delivery of their determinations to the third appraiser no later than ten
(10) days after the expiration of the Determination Period. The role of the
third appraiser shall be to select which of the two proposed determinations most
closely approximates the third appraiser’s determination of the fair market
rental value, and shall have no more than seven (7) days in which to select the
final determination. The determination chosen by the third appraiser shall
constitute the decision of the appraisers and be final and binding on the
parties. Each party shall pay the cost of its own appraiser and shall share
equally the cost of the third appraiser.

 

  (4) Tenant’s right to exercise any option to renew under this Paragraph shall
be conditioned upon Tenant occupying the entire Premises and the same not being
occupied by any assignee, subtenant or licensee other than Tenant or Tenant’s
Affiliate at the time of exercise of any option and commencement of the renewal
term. Tenant’s exercise of any option to renew shall constitute a representation
by Tenant to Landlord that as of the date of exercise of the option and the
commencement of the applicable renewal term. Tenant does not intend to seek to
assign this Lease on whole or in part, or sublet all or any portion of the
Premises, except to a Tenant Affiliate.

 

  (6) Any exercise by Tenant of any option to renew under this Paragraph shall
be irrevocable. If requested by Landlord, Tenant agrees to execute a lease
amendment or, at Landlord’s option, a new lease agreement on Landlord’s then
standard lease form for the Building, reflecting the foregoing terms and
conditions, prior to the commencement of the renewal term. The option to renew
granted under this Paragraph is not transferable except to a Tenant Affiliate;
the parties hereto acknowledge and agree that they intend that each option to
renew this Lease under this Paragraph shall be “personal” to the specific Tenant
named in this Lease and that in no event will any assignee or sublessee (except
for a Tenant Affiliate) have any rights to exercise such option to renew.

 

18



--------------------------------------------------------------------------------

40. JURY TRIAL WAIVER

EACH PARTY HERETO (WHICH INCLUDES ANY ASSIGNEE, SUCCESSOR HEIR OR PERSONAL
REPRESENTATIVE OF A PARTY) SHALL NOT SEEK A JURY TRIAL, HEREBY WAIVES TRIAL BY
JURY, AND HEREBY FURTHER WAIVES ANY OBJECTION TO VENUE IN THE COUNTY IN WHICH
THE BUILDING IS LOCATED, AND AGREES AND CONSENTS TO PERSONAL JURISDICTION OF THE
COURTS OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IN ANY ACTION OR
PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY HERETO AGAINST THE OTHER ON ANY
MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE
RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES,
OR ANY CLAIM OF INJURY OR DAMAGE, OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY
STATUTE, EMERGENCY OR OTHERWISE, WHETHER ANY OF THE FOREGOING IS BASED ON THIS
LEASE OR ON TORT LAW. EACH PARTY REPRESENTS THAT IT HAS HAD THE OPPORTUNITY TO
CONSULT WITH LEGAL COUNSEL CONCERNING THE EFFECT OF THIS PARAGRAPH 40. THE
PROVISION OF THIS PARAGRAPH 40 SHALL SURVIVE THE EXPIRATION OR EARLIER
TERMINATION OF THIS LEASE.

41. REAL ESTATE BROKERS

Each party represents and warrants to the other party that it has not had
dealings in any manner with any real estate broker, finder or other person with
respect to the Premises and the negotiation and execution of this Lease except
the Broker named in the Basic Lease Information. Except for the commissions and
fees to be paid to Broker as provided in this paragraph, each party shall
indemnify and hold harmless the other party from all damage, loss, liability and
expense (including attorneys’ fees and related costs) arising out of or
resulting from any claims for commissions or fees that have been or may be
asserted against the other party by any broker, finder or other person with whom
the indemnifying party has dealt, or purportedly has dealt, in connection with
the Premises and the negotiation and execution of this Lease. Landlord shall pay
broker leasing commissions to Broker in connection with the initial Term for the
Premises and the negotiation and execution of this Lease, and, if Broker
continues to represent Tenant, for any extended term of this Lease, to the
extent agreed to between Landlord and Broker.

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and the year first above written.

 

LANDLORD

 

RYAN OAKS, LLC

a California limited liability company

   

TENANT

 

EMBARCADERO TECHNOLOGIES, INC.,

a Delaware corporation

By:

 

Apsara, Inc.,

   

By:

 

/s/ Stephen Wong

a California corporation

     

Stephen Wong

Its:

 

Managing Member

     

Its:

 

CEO

By:

 

/s/ Patrick M. Gardner

   

By:

 

/s/ Michael Shahbazian

 

Patrick M. Gardner

     

Michael Shahbazian

 

Its:

 

President

     

Its:

 

CFO

Date:

 

1/25/06

   

Date:

 

________________________

 

19



--------------------------------------------------------------------------------

EXHIBIT A

Rules and Regulations

 

1. Sidewalks, halls, passages, exits, entrances, elevators, escalators and
stairways shall not be obstructed by tenants or used by tenants for any purpose
other than for ingress to and egress from their respective premises. The halls,
passages, exits, entrances, elevators and stairways are not for the use of the
general public and Landlord shall in all cases retain the right to control and
prevent access thereto by all persons whose presence, in the judgment of
Landlord, shall be prejudicial to the safety, character, reputation and
interests of the Building, the Project and its tenants, provided that nothing
herein contained shall be construed to prevent such access to persons with whom
any tenant normally deals in the ordinary course of such tenant’s business
unless such persons are engaged in illegal activities. No tenant, and no
employees or invitees of any tenant, shall go upon the roof of any Building,
except as authorized by Landlord. No tenant, and no employees or invitees of any
tenant shall move any common area furniture without Landlord’s consent.

 

2. No sign, placard, banner, picture, name, advertisement or notice, visible
from the exterior of the Premises or the Building or the common areas of the
Building shall be inscribed, painted, affixed, installed or otherwise displayed
by Tenant either on its Premises or any part of the Building or Project without
the prior written consent of Landlord in Landlord’s sole and absolute
discretion. Landlord shall have the right to remove any such sign, placard,
banner, picture, name, advertisement, or notice without notice to and at the
expense of the Tenant, which were installed or displayed in violation of this
rule. If Landlord shall have given such consent to Tenant at anytime, whether
before or after the execution of Tenant’s Lease, such consent shall in no way
operate as a waiver or release of any of the provisions hereof or of the Lease,
and shall be deemed to relate only to the particular sign, placard, banner,
picture, name, advertisement or notice so consented to by Landlord and shall not
be construed as dispensing with the necessity of obtaining the specific written
consent of Landlord with respect to any other such sign, placard, banner,
picture, name, advertisement or notice.

All approved signs or lettering on doors and walls shall be printed, painted,
affixed or inscribed at the expense of Tenant by a person or vendor approved by
Landlord and shall be removed by Tenant at the time of vacancy at Tenant’s
expense.

 

3. The directory of the Building will be provided exclusively for the display of
the name and location of tenants only and Landlord reserves the right to charge
for the use thereof and to exclude any other names therefrom.

 

4. No curtains, draperies, blinds, shutters, shades, screens or other coverings,
awnings, hangings or decorations shall be attached to, hung or placed in, or
used in connection with, any window or door on the Premises without the prior
written consent of Landlord. In any event with the prior written consent of
Landlord, all such items shall be installed inboard of Landlord’s standard
window covering and shall in no way be visible from the exterior of the
Building. All electrical ceiling fixtures hung in offices or spaces along the
perimeter of the Building must be fluorescent or of a quality, type, design, and
bulb color approved by Landlord. No articles shall be placed or kept on the
window sills so as to be visible from the exterior of the Building. No articles
shall be placed against glass partitions or doors which Landlord considers
unsightly from outside Tenant’s Premises.

 

5. Landlord reserves the right to exclude from the Building and the Project,
between the hours of 7 p.m. and 8 a.m. and at all hours on Saturdays, Sundays
and legal holidays, all persons who are not tenants or their accompanied guests
in the Building. Each tenant shall be responsible for all persons for whom it
allows to enter the Building or the Project and shall be liable to Landlord for
all acts of such persons.

Landlord and its agents shall not be liable for damages for any error concerning
the admission to, or exclusion from, the Building or the Project of any person.

During the continuance of any invasion, mob, riot, public excitement or other
circumstance rendering such action advisable in Landlord’s opinion, Landlord
reserves the right (but shall not be obligated) to prevent access to the
Building and the Project during the continuance of that event by any means it
considers appropriate for the safety of tenants and protection of the Building,
property in the Building and the Project.

 

6. All cleaning and janitorial services for the Building and the Premises shall
be provided exclusively through Landlord. Except with the written consent of
Landlord, no person or persons other than those approved by Landlord shall be
permitted to enter the Building for the purpose of cleaning the same. Tenant
shall not cause any unnecessary labor by reason of Tenant’s carelessness or
indifference in the preservation of good order and cleanliness of its Premises.
Landlord shall in no way be responsible to Tenant for any loss of property on
the Premises, however occurring, or for any damage done to Tenant’s property by
the janitor or any other employee or any other person.

 

7. Tenant shall see that all doors of its Premises are closed and securely
locked and must observe strict care and caution that all water faucets or water
apparatus, coffee pots or other heat-generating devices are entirely shut off
before Tenant or its employees leave the Premises, and that all utilities shall
likewise be carefully shut off, so as to prevent waste or damage. Tenant shall
be responsible for any damage or injuries sustained by other tenants or
occupants of the Building or Project or by Landlord for noncompliance with this
rule. On multiple-tenancy floors, all tenants shall keep the door or doors to
the Building corridors closed at all times except for ingress and egress.

 

8. Tenant shall not use any method of heating or air-conditioning other than
that supplied by Landlord. As more specifically provided in the Tenant’s lease
of the Premises, Tenant shall not waste electricity, water or air-conditioning
and agrees to cooperate fully with Landlord to assure the most effective
operation of the Building’s heating and air-conditioning, and shall refrain from
attempting to adjust any controls other than room thermostats installed for
Tenant’s use.

 

9. Landlord will furnish Tenant free of charge with two keys to each door in the
Premises. Landlord may make a reasonable charge for any additional keys, and
Tenant shall not make or have made additional keys. Tenant shall not alter any
lock or access device or install a new or additional lock or access device or
bolt on any door of its Premises, without the prior written consent of Landlord.
If Landlord shall give its consent, Tenant shall in each case furnish Landlord
with a key for any such lock. Tenant, upon the termination of its tenancy, shall
deliver to Landlord the keys for all doors which have been furnished to Tenant,
and in the event of loss of any keys so furnished, shall pay Landlord therefor.

 

10. The restrooms, toilets, urinals, wash bowls and other apparatus shall not be
used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown into them. The expense
of any breakage, stoppage, or damage resulting from violation of this rule shall
be borne by the tenant who, or whose employees or invitees, shall have caused
the breakage, stoppage, or damage.

 

11. Tenant shall not use or keep in or on the Premises, the Building or the
Project any kerosene, gasoline, or inflammable or combustible fluid or material.

 

12.

Tenant shall not use, keep or permit to be used or kept in its Premises any foul
or noxious gas or substance. Tenant shall not allow the Premises to be occupied
or used in a manner offensive or objectionable to Landlord or other occupants of
the Building by reason of noise,

 

20



--------------------------------------------------------------------------------

 

odors and/or vibrations or interfere in any way with other tenants or those
having business therein, nor shall any animals or birds be brought or kept in or
about the Premises, the Building, or the Project.

 

13. No cooking shall be done or permitted by any tenant on the Premises, except
that use by the tenant of Underwriters’ Laboratory (UL) approved equipment,
refrigerators and microwave ovens may be used in the Premises for the
preparation of coffee, tea, hot chocolate and similar beverages, storing and
heating food for tenants and their employees shall be permitted. All uses must
be in accordance with all applicable federal, state and city laws, codes,
ordinances, rules and regulations and the Lease.

 

14. Except with the prior written consent of Landlord, Tenant shall not sell, or
permit the sale, at retail, of newspapers, magazines, periodicals, theater
tickets or any other goods or merchandise in or on the Premises, nor shall
Tenant carry on, or permit or allow any employee or other person to carry on,
the business of stenography, typewriting or any similar business in or from the
Premises for the service or accommodation of occupants of any other portion of
the Building, nor shall the Premises be used for the storage of merchandise or
for manufacturing of any kind, or the business of a public barber shop, beauty
parlor, nor shall the Premises be used for any illegal, improper, immoral or
objectionable purpose, or any business or activity other than that specifically
provided for in such Tenant’s Lease. Tenant shall not accept hairstyling,
barbering, shoeshine, nail, massage or similar services in the Premises or
common areas except as authorized by Landlord.

 

15. If Tenant requires telegraphic, telephonic, telecommunications, data
processing, burglar alarm or similar services, it shall first obtain, and comply
with, Landlord’s instructions in their installation.

 

16. Landlord will direct electricians as to where and how telephone, telegraph
and electrical wires are to be introduced or installed. No boring or cutting for
wires will be allowed without the prior consent of Landlord. The location of
burglar alarms, telephones, call boxes and other office equipment affixed to the
Premises shall be subject to the written approval of Landlord.

 

17. Tenant shall not install any radio or television antenna, satellite dish,
loudspeaker or any other device on the exterior walls or the roof of the
Building, without Landlord’s consent. Tenant shall not interfere with radio or
television broadcasting or reception from or in the Building, the Project or
elsewhere.

 

18. Tenant shall not mark, or drive nails, screws or drill into the partitions,
woodwork or drywall or in any way deface the Premises or any part thereof
without Landlord’s consent. However, Tenant may install nails and screws in
areas of the Premises installing white boards and pictures. Tenant shall not lay
linoleum, lite, carpet or any other floor covering so that the same shall be
affixed to the floor of its Premises in any manner except as approved in writing
by Landlord. The expense of repairing any damage resulting from a violation of
this rule or the removal of any floor covering shall be borne by the tenant by
whom, or by whose contractors, employees or invitees, the damage shall have been
caused.

 

19. No furniture, freight, equipment, materials, supplies, packages, merchandise
or other property will be received in the Building or carried up or down the
elevators except between such hours and in such elevators as shall be designated
by Landlord.

Tenant shall not place a load upon any floor of its Premises which exceeds the
load per square foot which such floor was designed to carry or which is allowed
by law. Landlord shall have the right to prescribe the weight, size and position
of all safes, furniture or other heavy equipment brought into the Building.
Safes or other heavy objects shall, if considered necessary by Landlord, stand
on wood strips of such thickness as determined by Landlord to be necessary to
properly distribute the weight thereof. Landlord will not be responsible for
loss of or damage to any such safe, equipment or property from any cause, and
all damage done to the Building by moving or maintaining any such safe,
equipment or other property shall be repaired at the expense of Tenant.

Business machines and mechanical equipment belonging to Tenant which cause
material noise or vibration that may be transmitted to the structure of the
Building or to any space therein to such a degree as to be objectionable to
Landlord or to any tenants in the Building shall be placed and maintained by
Tenant, at Tenant’s expense, on vibration eliminators or other devices
sufficient to eliminate noise or vibration. The persons employed to move such
equipment in or out of the Building must be acceptable to Landlord.

 

20. Tenant shall not install, maintain or operate upon its Premises any vending
machine without the written consent of Landlord.

 

21. There shall not be used in any space, or in the public areas of the Project
either by Tenant or others, any hand trucks except those equipped with rubber
tires and side guards or such other material handling equipment as Landlord may
approve. Tenants using hand trucks shall be required to use the freight
elevator, or such elevator as Landlord shall designate. No other vehicles of any
kind shall be brought by Tenant into or kept in or about its Premises.

 

22. Each tenant shall store all its trash and garbage within the interior of the
Premises. Tenant shall not place in the trash boxes or receptacles any personal
trash or any material that may not or cannot be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in the city,
without violation of any law or ordinance governing such disposal. All trash,
garbage and refuse disposal shall be made only through entry-ways and elevators
provided for such purposes and at such times as Landlord shall designate. If the
Building has implemented a building-wide recycling program for tenants, Tenant
shall use good faith efforts to participate in said program.

 

23. Canvassing, soliciting, distribution of handbills or any other written
material and peddling in the Building and the Project are prohibited and each
tenant shall cooperate to prevent the same. No tenant shall make room-to-room
solicitation of business from other tenants in the Building or the Project,
without the written consent of Landlord.

 

24. Landlord shall have the right, exercisable without notice and without
liability to any tenant, to change the name and address of the Building and the
Project.

 

25. Landlord reserves the right to exclude or expel from the Project any person
who, in Landlord’s judgment, is under the influence of alcohol or drugs or who
commits any act in violation of any of these Rules and Regulations.

 

26. Without the prior written consent of Landlord, Tenant shall not use the name
of the Building or the Project or any photograph or other likeness of the
Building or the Project in connection with, or in promoting or advertising,
Tenant’s business except that Tenant may include the Building’s or Project’s
name in Tenant’s address.

 

27. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governmental agency.

 

28. Tenant assumes any and all responsibility for protecting its Premises from
theft, robbery and pilferage, which includes keeping doors locked and other
means of entry to the Premises closed.

 

21



--------------------------------------------------------------------------------

29. The requirements of Tenant will be attended to only upon appropriate
application at the office of the Building by an authorized individual. Employees
of Landlord shall not perform any work or do anything outside of their regular
duties unless under special instructions from Landlord, and no employees of
Landlord will admit any person (tenant or otherwise) to any office without
specific instructions from Landlord.

 

30. Landlord reserves the right to designate the use of the parking spaces on
the Project. Tenant or Tenant’s guests shall park between designated parking
lines only, and shall not occupy two parking spaces with one car. Parking spaces
shall be for passenger vehicles only; no boats, trucks, trailers, recreational
vehicles or other types of vehicles may be parked in the parking areas (except
that trucks may be loaded and unloaded in designated loading areas). Vehicles in
violation of the above shall be subject to tow-away, at vehicle owner’s expense.
Vehicles parked on the Project overnight without prior written consent of the
Landlord shall be deemed abandoned and shall be subject to tow-away at vehicle
owner’s expense. No tenant of the Building shall park in visitor or reserved
parking areas. Any tenant found parking in such designated visitor or reserved
parking areas shall be subject to tow-away at vehicle owner’s expense. The
parking areas shall not be used to provide car wash, oil changes, detailing,
automotive repair or other services unless otherwise approved or furnished by
Landlord.

 

31. No smoking of any kind shall be permitted anywhere within the Building,
including, without limitation, the Premises and those areas immediately adjacent
to the entrances and exits to the Building, or any other area as Landlord
elects. Smoking in the Project is only permitted in smoking areas identified by
Landlord, which may be relocated from time to time.

 

32. If the Building furnishes common area conferences rooms for tenant usage.
Landlord shall have the right to control each tenant’s usage of the conference
rooms, including limiting tenant usage so that the rooms are equally available
to all tenants in the Building. Any common area amenities or facilities shall be
provided from time to time at Landlord’s discretion.

 

33. Tenant shall not swap or exchange building keys or cardkeys with other
employees or tenants in the Building or the Project.

 

34. Tenant shall use reasonable efforts to insure the observance of all of the
foregoing Rules and Regulations by Tenant’s employees, agents, clients,
customers, invitees and guests.

 

35. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify, alter or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of any premises in the Project.

 

36. Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other tenant or tenants, nor prevent Landlord from thereafter enforcing any such
Rules and Regulations against any or all tenants of the Building.

 

37. Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building and the Project and for the
preservation of good order therein. Tenant agrees to abide by all such Rules and
Regulations herein stated and any additional rules and regulations which are
adopted.

 

22



--------------------------------------------------------------------------------

LOGO [g72929img_001.jpg]

 

23



--------------------------------------------------------------------------------

EXHIBIT C

TENANT IMPROVEMENTS

1. In consideration of the mutual covenants contained in the Lease of which this
Exhibit C and Exhibit C-1 are a part, Landlord agrees to perform the following
initial tenant improvement work in the Premises (“Tenant Improvements”):

 

  •   New Carpet, Baseboard & Paint throughout the premises

 

Carpet –

Baseboard –

Wall Paint –

 

Book Shelving Paint –

  

Riverside – 971-794

Burke 4” 672P - Grey Blue

Kelly Moore (Color Experience) - Lovely Lace OW255-1 or Bluff Bluff OW 254-1

 

Kelly Moore (Color Experience) – Candy Cane – AC221-R Back wall & sides

 

  •   Reception T201

Remove reception desk per attached Exhibit C-1

 

  •   Workroom T203

Repair any chipped or damaged laminated areas per attached Exhibit C-l

 

  •   Storage T210

Remove all millwork and repair VCT per attached Exhibit C-l

 

  •   Break Room T219

Repair any chipped or damaged laminated areas per attached Exhibit C-l

 

  •   Library T211

Remove all shelving

New VCT - Spec to be decided

New 8 ton A/C unit

Provide 125-Amp sub panel

All per attached Exhibit C-l

 

  •   Deck

Resurface balcony to match existing finish

Strip, sand and paint the Wood Cap and Railing to match existing finishes

GENERAL

 

  •   General cleaning throughout the premises, including windows, doors & door
framings

 

  •   Deliver all window blinds in good working order, or replace as necessary

 

  •   Replace any broken or stained ceiling tiles

 

  •   Replace any broken, phone, duplex or data faceplates

2. All the Tenant Improvements described above shall be performed by Landlord at
its cost and expense using Building Standard materials and in the Building
Standard manner. As used herein, “Building Standard” shall mean the standards
for a particular item selected from time to time by Landlord for the Building or
such other standards as may be mutually agreed upon between Landlord and Tenant
in writing.

3. Without limiting the “as-is” provisions of the Lease, Tenant accepts the
Premises in its “as-is” condition and acknowledges that Landlord has no
obligation to make any changes or improvements to the Premises or to pay any
costs expended or to be expended in connection with any such changes or
improvements, other than the Tenant Improvements specified in Paragraph 1 of
this Exhibit C.

4. Tenant shall not perform any work in the Premises (including, without
limitation, cabling, wiring, fixturization, painting, carpeting, replacements or
repairs) except in accordance with Paragraphs 12 and 27 of the Lease.

5. Landlord shall provide Tenant early access to the Premises for five (5) days
prior to the Term Commencement Date solely for the purposes of installing
cabling and fixtures. During such early access period, all terms and conditions
under this Lease shall apply, except for payment of Rent.

 

24



--------------------------------------------------------------------------------

EXHIBIT C–1

LOGO [g72929img_002.jpg]